P5880.33 DISTRICT OF COLUMBIA SENTENCE COMPUTATION
MANUAL

In 2006, the Office of National Policy Management began reformatting policies
that contain Change Notices. Some files created using older versions of
WordPerfect contain dozens of Change Notices and have become unstable and
difficult to use.
The reformatted policies are being reissued with a new number and date, but no
text changes have been made; the Change Notices are simply incorporated at the
correct place in the text.
The previous version of this policy showing the Change Notice, P5880.32
District of Columbia Sentence Computation Manual (1/23/01) , is available in
the Archived Policy area on Sallyport for Bureau of Prisons (BOP) staff.
For non-BOP staff, rescinded policy may be obtained through the Freedom of
Information Act (FOIA). Please access the BOP public website, www.bop.gov,
for information on FOIA.
Thank you for your patience during this conversion process.

U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD/DSC
P5880.33
7/9/2010
District of Columbia
Sentence Computation
Manual

1. PURPOSE AND SCOPE. To establish procedures for computing
sentences for inmates sentenced under District of Columbia code.
PROGRAM OBJECTIVE.

2.

The expected result of this program is:

Sentences imposed under D. C. Code will be properly calculated
and inmates will have accurate release dates.
DIRECTIVES AFFECTED.

3.

a.

Directive Rescinded
P5880.32

b.

Directives Referenced
P5270.07
P5800.07
P5880.28
P5880.30

4.

D.C. Code Offenders Sentence Calculations
(1/23/01)

Inmate Discipline and Special Housing Units
(12/29/87)
Inmate Systems Management Manual (12/24/91)
Sentence Computation Manual-CCCA (2/21/92)
Sentence Computation Manual (“Old Law”) (7/16/93)

STANDARDS REFERENCED.

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4094
b. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-05

P5880.33
7/9/2010
Page 2
c. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-03
d. American Correctional Association 3rd Edition Standards for
Adult Boot Camp Programs: 1-ABC-1E-09
5. MCC/MDC/FDC/FTC PROCEDURES. Procedures in this Program
Statement apply to Metropolitan Correctional Centers,
Metropolitan Detention Centers, Federal Detention Centers and
Federal Transportation Centers.

/s/
Kathleen Hawk Sawyer
Director

P5880.33
7/9/2010
Table of Contents, Page i
TABLE OF CONTENTS
Chapter

Page No.

1.

Introduction.. . . . . . . . . . . . . . . . . . . . .

1.1

2.

Background.. . . . . . . . . . . . . . . . . . . . . .

2.1

3.

Definitions. . . . . . . . . . . . . . . . . . . . . .

3.1

4.

United States District Court for the District of
Columbia and District of Columbia Superior Court.. . .

4.1

5.

Primary Custody. . . . . . . . . . . . . . . . . . . .

5.1

6.

Time Served Court Order. . . . . . . . . . . . . . .

6.1

6.2

U.S. District Court and Superior Court time
served order. . . . . . . . . . . . . . . . . . .

6.1

State court time served order.. . . . . . . . . .

6.2

Inoperative Time.. . . . . . . . . . . . . . . . . . .

7.1

7.3

Escape. . . . . . . . . . . . . . . . . . . . . .

7.1

7.4

Voluntary surrender time. . . . . . . . . . . . .

7.1

7.5

Stay of execution of sentence for release
pending appeal or to complete business or
personal matters. . . . . . . . . . . . . . . . .

7.2

Civil contempt order entered during operation
of another sentence.. . . . . . . . . . . . . . .

7.2

6.8
7.

7.6

8.

7.7

Imposition of a sentence while in the service
of a civil contempt order.. . . . . . . . . . . . . 7.2

7.8

Release by court order. . . . . . . . . . . . . .

7.2

Jail Time Credit.. . . . . . . . . . . . . . . . . . .

8.1

8.1

“Old Law” jail time credit. . . . . . . . . . . .

8.1

8.4

D.C. Code jail time credit and parole credit. . .

8.1

8.4 a.

§ 24-431(a). . . . . . . . . . . . . . . . . .

8.1

P5880.33
7/9/2010
Table of Contents, Page ii
8.4 b.

§ 24-431(b). . . . . . . . . . . . . . . . . .

8.2

9.

Commencement of Sentence.. . . . . . . . . . . . . . .

9.1

10.

Commitment of Insane Persons and Time Credit.. . . . .

10.1

10.1 a.

Commitment during trial.. . . . . . . . . . .

10.1

10.1 b.

Commitment after acquittal by reason of
insanity. . . . . . . . . . . . . . . . . . .

10.1

10.1 c.

Commitment while serving sentence.. . . . . .

10.1

10.1 d.

Termination of sentence while undergoing
examination or treatment. . . . . . . . . . .

10.2

11. Calculation of Sentence for Offenses Committed
Prior to April 11, 1987.. . . . . . . . . . . . . . .
11.1

11.1

D.C. Code sentence served in the D.C. Jail
or in the Workhouse of the District of
Columbia.. . . . . . . . . . . . . . . . . . . .

11.1

D.C. Code sentences served in the
non-workhouse facilities at Lorton or in
the BOP. . . . . . . . . . . . . . . . . . . . .

11.1

12. Calculation of Sentence for Offenses Committed
on or after April 11, 1987. . . . . . . . . . . . . . .

12.1

11.2

12.1 a.

§ 24-428, Institutional good time.. . . . . .

12.1

12.2

§ 24-429, Educational good time.. . . . . . .

12.3

12.3

§ 24-432, Forfeiture. . . . . . . . . . . . .

12.5

13. Calculation of Sentence for Offenses Committed
on or after June 22, 1994.. . . . . . . . . . . . . . .

13.1

13.1 a.

Release on the EFT. . . . . . . . . . . . . .

13.1

13.1 b.

Release on parole.. . . . . . . . . . . . . .

13.1

13.1 c.

Mandatory Parole. . . . . . . . . . . . . . .

13.1

13a.

Calculation of Sentence for Offenses Committed

P5880.33
7/9/2010
Table of Contents, Page iii
on or after August 5, 2000

. . . . . . . . . . .

13a.1

13a.2

ISM Responsibility. . . . . . . . . . .

13a.1

13a.3

Good Time Credit for § 24-203.1. . . . . . . 13a.1

13a.4

Combining D.C. § 24-203.1 . . . . . . .

13a.5

Supervised Release

13a.6

Multiple Terms of Supervised Release. .. . . 13a.3

13a.7

Notification Procedures for Multiple
Terms of Supervised Release . . . . . .

. . 13a.2

. . . . . . . . . . .. . 13a.2

13a.3

13a.8

D.C. § Code 24-203.2 (Misdemeanor Sentence). 13a.3

13a.9

Combining D.C. Code § 24-203.1
Sentences with PLRA Sentences for 3621(e)
and 4046 Purposes . . . . . . . . . . . . 13a.4
13a.10Fines . . . . . . . . . . . . . . . . .

13a.5

13a.11Probation Under D.C. Code § 16-710. . .

13a.5

14. Youth Rehabilitation Amendments Act.. . . . . . . . . .

14.1

14.1

§ 24-801, Definitions. . . . . . . . . . . .

14.1

14.1

§ 24-802, Facilities for treatment and
rehabilitation.. . . . . . . . . . . . . . .

14.2

14.1

§ 24-803, Sentencing alternatives. . . . . .

14.2

14.19

§ 24-804, Conditional release;
unconditional discharge. . . . . . . . . . .

14.7

§ 24-805, No further benefit
determination; appeal. . . . . . . . . . . .

14.8

§ 24-806, Unconditional discharge sets
aside conviction. . . . . . . . . . . .

14.8

§ 24-807, Rules; division of
responsibility.. . . . . . . . . . . . . .

14.10

14.20

14.21

14.23

P5880.33
7/9/2010
Table of Contents, Page iv
15. Split Sentences . . . . . . . . . . . . . . . . . . . .

15.1

16. Minimum Terms (Parole Eligibility). . . . . . . . . . .

16.1

16.3

§ 24-208(a), Prisoners who may be
paroled. . . . . . . . . . . . . . . . . . .

16.1

§ 24-203, Indeterminate sentences; life
sentences; minimum sentences.. . . . . . . .

16.2

Exceptions to the application of
institutional and educational good time
credits to the minimum term under
§ 24-434.. . . . . . . . . . . . . . . . . .

16.6

Prisoners who may be paroled under
§ 24-208(b) and limitations on the
application of educational and meritorious
good time credits to minimum terms under
§ 24-429.2.. . . . . . . . . . . . . . . . .

16.8

Parole “Street Time” Credit and Parole Violator
terms. . . . . . . . . . . . . . . . . . . . . . . . .

17.1

17.1

Parole street time credit .. . . . . . . . .

17.1

17.6

Parole violator terms. . . . . . . . . . . .

17.2

18.

Paroling Authority, Revocation and Supervision.. . . .

18.1

19.

District of Columbia § 23-112, Consecutive and
Concurrent Sentences.. . . . . . . . . . . . . . . . .

19.1

Aggregation/Non-Aggregation of Sentences.. . . . . . .

20.1

16.10

16.18

16.21

17.

20.

20.1

U.S. Code and D.C. Code aggregation
statutory provisions.. . . . . . . . . . . .

20.1

Sentences that cannot be aggregated
because of the mathematical effect and other
exceptions.. . . . . . . . . . . . . . . . .

20.5

Calculation of minimum terms for parole
eligibility purposes.. . . . . . . . . . . .

20.5

Medical and geriatric parole/reduction of sentence.. .

21.1

20.4

20.5

21.

P5880.33
7/9/2010
Table of Contents, Page v
21.1

Medical and geriatric parole.. . . . . . . .

21.1

21.4

Medical and geriatric reduction of
sentence.. . . . . . . . . . . . . . . . . .

21.1

22.

Application for reduction of sentence. . . . . . . . .

22.1

23.

Weekend/Holiday Release . . . . . . . . . . . . .

23.1

APPENDIX
D.C. Code offenses and penalties

. .

P5880.33
7/9/2010
Chapter 1, Page 1
CHAPTER 1
1.

INTRODUCTION
No official comprehensive or definitive
sentence computation manual for the calculation of D.C. Code
sentences existed before the issuance of this manual.
Because of the National Capital Revitalization and SelfGovernment Improvement Act of 1997 (hereinafter referred to
as the District of Columbia Revitalization Act of 1997),
which places responsibility for the incarceration and
treatment of existing and future sentenced D. C. Code felony
offenders with the Bureau of Prisons (BOP), it was necessary
to produce a D.C. Code Sentence Computation Manual.
Producing the manual provided the opportunity to consolidate
practices as well as update and establish computation
procedures resulting from the numerous D.C. Code statutory
additions and amendments since 1987. This manual is the
basic authority and instructional document on which BOP
staff will rely to compute D.C. Code sentences.

P5880.33
7/9/2010
Chapter 2, Page 1
CHAPTER 2
2.

BACKGROUND
2.1

The BOP and the District of Columbia Department of
Corrections (DCDC) have been housing prisoners for each
other under various agreements and statutory provisions
for more than fifty years. Before the mid 1980's, the
BOP and DCDC accepted responsibility for the calculation
of both U.S. Code and D.C. Code imposed sentences
regardless of where the sentence was first or
subsequently calculated. This responsibility for
calculation was possible because both U.S. Code and D.C.
Code sentencing provisions were similar enough to allow
for accurate and lawful calculations. Certain U.S. Code
statutory provisions were in fact, used for enforcing and
calculating a D.C. Code sentence.

2.2

Circa 1959, the BOP and DCDC began aggregating
(combining) U.S. Code and D.C. Code sentences because all
offenders were committed to the custody of the United
States Attorney General and the calculation differences,
although sometimes troublesome, were accommodated. This
aggregation requirement continues for “Old Law” and preApril 11, 1987 D.C. Code sentences. Both the BOP and
DCDC had been aggregating multiple sentences before 1959
but only if all sentences were either for U.S. Code or
D.C. Code offenses.

2.3

Upon reaching the effective date of November 1, 1987, of
the Sentencing Reform Act (SRA) of 1984, the BOP made the
decision that “Old Law” and SRA sentences could not be
aggregated. The BOP and the DCDC agreed that SRA
sentences could not be aggregated with D.C. Code
sentences regardless of when the D.C. Code offense
occurred.

P5880.33
7/9/2010
Chapter 3, Page 1
CHAPTER 3
3.

DEFINITIONS
3.1

1212(h) sentence. A sentence imposed for an offense as
described in D.C. Code § 24-1212(h).

3.2

Adult sentence. A. U.S. Code or D.C. Code sentence that
was not imposed under the provisions of Title 18, Chapter
402 (Federal youth Corrections Act) & 403 (Juvenile
Delinquency) of the U.S. Code or Title 24, Chapter 8
(Youth Rehabilitation) of the D.C. Code.

3.3

Anchor sentence. The first sentence to commence when
more than one sentence is involved.

3.4

Bail Reform Amendment act (BRA) of 1992 (§ 23-1321).
offence under the BRA is for failure to appear.

3.5

D.C. Code offense. A criminal violation of law as set
forth in the District of Columbia Code.

3.6

D.C. Code sentence. A sentence imposed by the United
States District Court for the District of Columbia or by
the District of Columbia Superior Court after conviction
for a D.C. Code offense.

3.7

DCEGT credits. District of Columbia educational good
time credits awarded under the provisions of D.C. Code §
24-429 (effective April 11, 1987) or § 24-458.8(g)
(effective May 8, 1996).

3.8

DCGCT credits. District of Columbia good conduct credits
awarded under the provisions of D.C. Code § 24-405
(repealed April 11, 1987).

3.9

DCIGT credits. District of Columbia institutional good
time credits awarded under the provisions of § 24-428
(effective April 11, 1987 and repealed June 22, 1994).

3.10 Execution of sentence suspended (ESS). Sentence was
imposed but execution was suspended or execution of a
portion thereof was suspended (§ 16-710). A period of
probation usually follows.

An

P5880.33
7/9/2010
Chapter 3, Page 2
3.11 Federal arrest. For purposes of this manual, an arrest
made by a federal or D.C. law enforcement official for a
violation of U.S. Code or D.C. Code.
3.12 Felony sentence. A sentence that is imposed for an
offense that carries a maximum penalty in excess of one
year. (A sentence of one year or less, or a sentence to
probation, for an offense with a possible maximum penalty
of more than one year is a felony conviction.)
3.13 Gap period. The period of time from one or after August
5, 2000 through 4:59 p.m. on August 11, 2000.
3.14 Imposition of sentence suspended (ISS). Imposition of
sentence was suspended (§ 16-710). A period of probation
usually follows.
3.15 Inoperative time. Time during which a sentence that has
commenced, stops running, i.e., after commencement of
sentence, the prisoner is removed from physical or
constructive custody of the U.S. Attorney General.
3.16 Mandatory minimum. A term for which the court cannot set
a period of parole ineligibility any less than prescribed
by the offense.
3.17 Mandatory Parole. The final release date of GTCA
sentences when parole is not granted, and the inmate is
to be released after the deduction of all good time
credits. It also applies to OCJRAA sentences when parole
is not granted, and the inmate is to be released after
the deduction of DCEGT.
3.18 Maximum term. The greatest possible period imposed by
the court that establishes the term of imprisonment.
3.19 Minimum term. The term imposed by the court that
establishes the period of parole ineligibility.
3.20 Minimum maximum term. A term for which the court may not
impose a lesser maximum term.

P5880.33
7/9/2010
Chapter 3, Page 3
3.21 Misdemeanor sentence. A sentence that is imposed for an
offense that carries a maximum penalty not to exceed one
year. (Multiple misdemeanor sentences when added
together and exceed one year are still considered
misdemeanor sentences.)
3.22 New 203.1 sentence. A felony sentence imposed under D.C.
Code § 24-203.1 as amended by the SRAA.
3.23 New 203.2 sentence. A misdemeanor sentence imposed under
D.C. Code § 24-203.2.
3.24 Non-DC Code sentence.
sentence.

A state, foreign or U.S. Code

3.25 Non-federal arrest. An arrest made by sate or foreign
law enforcement officials.
3.26 Original 203.1. A sentence imposed under D.C. Code §24203.1 (SRAA) as it existed on August 5, 2000 through
August 11,2000, at 4:59 p.m. (Pertains to 1212(h)
offenses.)
3.27 PV Warrant. A warrant issued by either the District of
Columbia Board of Parole or the United States Parole
Commission for alleged parole violation.
3.28 Parole eligibility date. The date on which a prisoner
becomes eligible for parole after having served the
minimum term.
3.29 Raw expiration full term date. The date the computation
begins (DCB) plus the term in effect (TIE) equals the Raw
expiration full term (EFT) date. The Raw EFT may include
inoperative time but does not include jail time credit.
3.30 State. Includes all non-federal and non-foreign law
enforcement organizations or agencies within a state.
3.31 Statutory Parole Date. The final release date of GTCA
sentences when parole is not granted, and the inmate is
to be released after the deduction of all good time
credits. It also applies to OCJRAA sentences when parole
is not granted, and the inmate is to be released after
the deduction of DCEGT.

P5880.33
7/9/2010
Chapter 3, Page 4
3.32 Step back. An unofficial phrase that applies to a
defendant who has been required to appear before the
court and who is ordered into immediate custody after a
hearing. The phrase occasionally appears in a hand
written form on court documents.
3.33 Time credit. Credit for one full day of jail time or
time spent serving the sentence, regardless of the length
or duration of the detention during that day.
3.34 U.S. Code new law sentence. A sentence imposed for a
U.S. Code offense that occurred on or after November 1,
1987.
3.35 U.S. Code offense. A violation of criminal law as set
forth in the U.S. Code.
3.36 U.S. Code old law sentence. A sentence imposed for a
U.S. Code offense that was committed prior to November 1,
1987.
3.37 Unlike sentence. Sentences imposed under different
sentencing provisions.

P5880.33
7/9/2010
Chapter 4, Page 1
CHAPTER 4

4. UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA AND
THE DISTRICT OF COLUMBIA SUPERIOR COURT
4.1

The District of Columbia Court of Appeals and the
Superior Court of the District of Columbia were
established on February 1, 1971 (Title 11, D.C. Code, §
11-101). District of Columbia Code offenses committed on
or after February 1, 1971 are prosecuted in the District
of Columbia Superior Court. A U.S. Code offense cannot
be prosecuted in the District of Columbia Superior Court.

4.2

Prior to February 1, 1971, D.C. Code offenses were
prosecuted in the U.S. District Court.

4.3

A D.C. Code offense and U.S. Code offense that are joined
in the same information or indictment are prosecuted in
the United States District Court (§ 11-502). If the U.S.
Code offense is dismissed or acquitted and the D.C. Code
offense is successfully prosecuted, the U.S. District
Court Judgment and Commitment (J&C) would contain only
the D.C. Code offense and sentence.

4.4

The U.S. District Court for the Eastern District of
Virginia has jurisdiction over D.C. Code offenses, as
well as U.S. Code offenses, that are committed in any of
the DCDC facilities located in Lorton, Virginia. A J&C
issuing out of that court would contain only the D.C.
Code offense and sentence if no U.S. Code offense was
involved or if the U.S. Code offense was dismissed or
acquitted.

4.5

In addition, a D.C. Code offense may be transferred to
any U.S. District Court under Rule 20 (Transfer from the
District of Columbia for Plea and Sentence) of the
Superior Court Rules of Criminal Procedure. As a result,
it is possible for a D.C. Code offense and sentence to
appear on any U.S. District Court J&C.

P5880.33
7/9/2010
Chapter 5, Page 1
CHAPTER 5
5.

PRIMARY CUSTODY
5.1

Primary custodial jurisdiction attaches to the law
enforcement sovereign which initially takes a person into
official detention. Primary custodial jurisdiction
remains with that sovereign until that sovereign
relinquishes jurisdiction over the prisoner.
Relinquishment may occur by release on bail, bond or own
recognizance; by dismissal or acquittal of pending
charges; parole; termination of sentence; pardon;
executive clemency; court order; successful appeal;
escape; or by relinquishment of primary jurisdiction
through a mutual agreement with another custodial
sovereign. (See United States v. Warren, 610 F.2d 680
(9th Cir. 1980) and United States v. Smith, 812 F.Supp 368
(E.D.N.Y. 1993).) Loaning a prisoner to another
sovereign via a writ of habeas corpus or via the
Interstate Agreement on Detainers does not transfer
primary jurisdiction.

5.2

Primary custodial jurisdiction may also be lost if the
prisoner, while in the extended limits of a sovereign’s
jurisdiction (usually while in the community in a
community corrections facility or on furlough, work
release, etc.), is arrested by another sovereign’s law
enforcement organization and that organization refuses to
return the prisoner pending resolution of its charges.

5.3

Prisoners in the D. C. Department of Corrections with
pending U.S. Code and D.C. Code charges are in the
primary custody of the Attorney General (held by the
United States Marshal (USM) (18 U.S.C. § 4086)) awaiting
prosecution by the United States Attorney in both the
U.S. District Court and D.C. Superior Court. It is the
United States Attorney who determines the order in which
the U.S. Code and D.C. Code charges are prosecuted and
whether the charges may be consolidated for prosecution
purposes. It is this decision making process by the
United States Attorney that leads to the BOP
determination as to which sentence jail time credits will
apply. Those situations will be discussed in Chapter 8,
Jail Time Credit.

P5880.33
7/9/2010
Chapter 6, Page 1
CHAPTER 6
6. TIME SERVED COURT ORDER
6.1

A time served court order is an order that is issued by
the sentencing court at the time of sentencing or at some
later time after commencement of a sentence that
terminates the imprisonment portion of the sentence.

6.2

United States District Court and District of Columbia
Superior Court. A time served order issued by a U.S.
District Court or a D.C. Superior Court unless otherwise
stipulated, is construed as including all jail time
credit and time spent serving the sentence as well as any
supervision time that was a part of a term of
imprisonment being served, e.g., parole, mandatory
release supervision. If some other form of supervision,
not a part of the term of imprisonment but a part of the
sentence imposed on that count, e.g., supervised release,
probation, was included but not mentioned in the time
served order, then the appropriate U.S. Attorney will be
contacted to ascertain the court’s intent.

6.3

If the time served order pertains to one or more counts
but not all the counts, the other count or counts will
remain in effect. Other sentences will remain in effect.

6.4

A concurrent count commences on the same date on which
the time served count had commenced if both counts were
imposed on the same date. A concurrent sentence
commencement date does not change because of a time
served order.

6.5

A consecutive count or sentence will be processed in
accordance with the manner in which it was imposed in
relation to the time served count. If only one other
count or sentence existed, the consecutive count or
sentence would commence on the date of the time served
order.

6.6

For a combination of unaffected concurrent and
consecutive counts or sentences, the counts or sentences
will be calculated as required for the aggregation or
non- aggregation of sentences.

P5880.33
7/9/2010
Chapter 6, Page 2
6.7

If there was a count, or counts, unaffected by the time
served order, or if other sentences were involved, an
analysis must be made to determine the jail time credit
that should, or should not, carry over to the remaining
counts or sentences. (See Chapter 8, Jail Time Credit.)

6.8

State court time served order. State courts issue time
served orders while DCDC prisoners are in the primary
custody of the state and while in the primary custody of
DCDC. It will be assumed that a state court time served
order includes the state jail time credit, time spent
serving the sentence and any time credits that would
have caused an earlier release date, unless otherwise
specified by the court.

6.9

For a time served order while a DCDC prisoner is in the
primary custody of the state serving the D.C. Code
sentence concurrently, the order will have no effect as
to the DCB of the D.C. Code sentence.

6.10 If the D.C. Code sentence is lodged as a detainer, the
sentence will commence on the date of the time served
order.

P5880.33
7/9/2010
Chapter 7, Page 1
CHAPTER 7
7.

INOPERATIVE TIME
7.1

A sentence which has commenced becomes inoperative (stops
running) when a prisoner is removed and is no longer in
the physical or constructive custody of the U.S. Attorney
General. A sentence will not become inoperative because
of a commitment for examination or treatment under D.C.
Code § 24-302 (See Chapter 10, Commitment of Insane
Persons and Time Credit). Inoperative time is always
applied to a sentence before jail time credits are
applied.

7.2

There are no U.S. Code or D.C. Code statutory provisions
that define or discuss inoperative time. Both the Bureau
of Prisons and the DCDC rely on 18 U.S.C. § 3568,
Effective date of sentence (for offenses committed prior
to November 1, 1987) and § 3585(a), Commencement of
sentence (for offenses committed on or after November 1,
1987) as support for holding sentences inoperative if the
prisoner is removed from the custodian’s primary custody
for service of the sentence. Since both §§ 3568 and
3585(a) provide the statutory authority for commencement
of sentence, then a sentence would stop running if the
prisoner was removed from the primary custody of the
responsible custodian that triggered the commencement of
sentence. The courts have supported the application of
inoperative time.

7.3

Escape. The sentence is inoperative beginning the day
after escape through the day preceding the apprehension
from escape. If the prisoner is apprehended for a new
D.C. Code offense, the escape sentence will resume on
that date and no jail time credit will accrue toward the
sentence for the new offense or for the eventual escape
sentence. If apprehended for a non-D.C. Code offense,
the sentence from which the escape occurred will not
resume unless the non-DCDC place of incarceration is
designated as the place to serve the D.C. Code sentence
or until the prisoner is turned over for service of the
D.C. Code sentence.

7.4

Voluntary surrender time. Voluntary surrender time
begins the day after release and continues through the
day preceding the day of arrival at the facility at which

P5880.33
7/9/2010
Chapter 7, Page 2
the sentence is to be served. The decision to accept a
prisoner without proper paperwork, or to accept on a date
earlier than the prescribed date, shall be made by the
warden, community corrections manager, or his designee.
Once the sentence for an early arrival has commenced, the
prisoner does not have the option of being released
pending arrival of the originally designated arrival
date.
7.5

Stay of execution of sentence for release pending appeal
or to complete business/personal matters. A sentence
will be stayed for a prisoner who is released on the date
of sentence and the sentence will not commence until
returned to custody for service of the sentence. If the
release occurs on a date later than the date of sentence,
the sentence will become inoperative the day after
release and continue through the day preceding resumption
of the sentence.

7.6

Civil contempt order (Title 11, D. C. Code § 11-944, 18
U.S.C. § 401 or 28 U.S.C. § 1826) entered during
operation of another sentence. A civil contempt order
interrupts the service of another sentence beginning the
day after the order is entered. A sentence that has been
interrupted as the result of a civil contempt order will
resume on the last day that the civil contempt order is
in operation. The time to serve as the result of a civil
contempt order receives no form of good time or jail time
credits (See Chapter 8, Jail Time Credit, for the effect
of a civil contempt order on jail time credit).

7.7

Imposition of a sentence while in the service of a civil
contempt order (Title 11, D. C. Code § 11-944, 18 U.S.C.
§ 401 or 28 U.S.C. § 1826). If the civil contempt order
is in effect when a sentence is imposed, commencement of
the sentence will be delayed during operation of the
civil contempt order unless the court specifies
otherwise. The time to serve as the result of a civil
contempt order receives no form of good time or jail time
credits.

7.8

Release by court order. A sentence becomes inoperative
if a prisoner is released by a court order that appears
to be improper or that doesn’t correspond to a release
method recognized by the BOP. (The RISA must be
consulted when this type of court order is received.) The

P5880.33
7/9/2010
Chapter 7, Page 3
sentence will resume running after resolution of the
court order and upon return to BOP custody. The U.S.
Attorney in the district from which the court ordered
release originated shall be consulted to learn the status
of that release if another U.S. Code or D.C. Code
sentence commences. The possibility exists that the
court ordered release sentence should not resume if the
prisoner is committed to USM or BOP custody for a reason
unrelated to the court ordered release.

P5880.33
7/9/2010
Chapter 8, Page 1
CHAPTER 8
8.

JAIL TIME CREDIT
8.1

“Old Law” jail time credit, 18 U.S.C. § 3568.
From June
22, 1966 to April 11, 1987, the DCDC awarded jail time
credit to D.C. Code offenders under § 3568, based
primarily on BOP’s policy (See Sentence Computation
Manual (Old Law),Chapter VI). The jail time credit
portion of § 3568 states,
The Attorney General shall give any such person
credit toward service of his sentence for any days
spent in custody in connection with the offense or
acts for which sentence was imposed.

8.2

The BOP totals all jail time credits for concurrent
sentences and deducts that total from the aggregate
sentence. The BOP will recalculate any D.C. Code
sentence that does not conform to the BOP’s “Old Law”
jail time credit policy.

8.3

The instructions in the Sentence Computation Manual (Old
Law), Chapter 6, will continue to apply to D.C. Code
sentences for offenses committed before April 11, 1987.

8.4

Jail time credit under Title 24, D. C. Code § 24-431.
This section provides for jail time credit for D.C. Code
offenses committed on or after April 11, 1987. Jail time
credit is applied to both the maximum and minimum
(including mandatory minimum) terms after application of
inoperative time, if any. (See Title 24, D. C. Code §
24-431(b) below for disposition of jail time credit
resulting from dismissal or acquittal of charges.) (Note:
18 U.S.C. § 3585(b), Credit for prior custody, the U.S.
Code jail time credit provision, which became effective
November 1, 1987, does not apply to D.C. Code sentences.)

a.

Title 24, D. C. Code § 24-431(a).
(a) Every person shall be given credit on
the maximum and the minimum term of
imprisonment for time spent in custody . .
. as a result of the offense for which the
sentence was imposed. When entering the
final order in any case, the court shall

P5880.33
7/9/2010
Chapter 8, Page 2
provide that the person be given credit
for the time spent in custody . . . as a
result of the offense for which sentence
was imposed.
b.

(Note: See Chapter 17, Parole “Street Time” credit and
parole violator terms, for credit for time spent on
parole in the community.)

8.5

To comply with § 24-431(a), the court may simply state
that the person be given credit for the time spent in
custody and leave the amount of credit to be awarded up
to the BOP. In that case, ISM staff will award the
amount of credit based on the policy in this chapter the
same as if the court had made no statement.

8.6

If the court provides the actual time periods (dates) for
which the credit should be applied, ISM staff shall
determine if the time periods stated are correct. If ISM
staff disagree with the time periods stated, ISM staff
shall apply the amount determined by the court if it is a
greater amount than statutorily authorized, and then
proceed to resolve the conflict with the court.

8.7

If ISM staff discover time credits clearly outside the
time period specified by the court that appear to have
been unknown or not considered by the court, then ISM may
award those credits without consultation with the court.

8.8

“In custody” time (official detention), for jail time
crediting purposes, begins on the date taken into custody
on the basis of the offense for which the sentence was
imposed.

a.

An arrest made by non-federal officials for federal
officials solely because of the D.C. Code offense is
considered the same as if made by federal officials and
any time spent in non-federal custody solely on the
basis of the D.C. Code charge will be awarded.

b.

Jail time credit will be awarded, or not awarded, for
the following reasons:
1)

Federal or non-federal arrest on the D.C. Code
charge for which the sentence was imposed. Time
spent in official detention as a result of the

P5880.33
7/9/2010
Chapter 8, Page 3
offense for which the sentence was imposed will be
awarded.
2)

Jail time credit for time spent in a halfway house
pursuant to a Pretrial/Presentence Work Release
Order under Title 23, D. C. Code § 23-1321(c)(xi) or
a Pretrial Services Intensive Supervision Program
Release Order. Jail time credit will be awarded for
time spent in a DCDC halfway house prior to
sentencing. In addition to the time spent in jail,
credit will be awarded only for the days actually
spent in a halfway house as a result of a
Pretrial/Presentence Work Release Order or a
Pretrial Services Intensive Supervision Program
Release Order (ISP) issued by the District Court or
the Superior Court. The credit will not be awarded
unless the J&C file contains the completed original
or certified copy of the order. This portion of the
time credit will not commence until the prisoner is
committed to the DCDC halfway house, regardless of
the date of the order or the date commitment was
ordered.

3)

No jail time credit for time spent in a ISP
Community Phase Program. No jail time credit will be
awarded for time spent in the ISP Community Phase
program. Placement in this program is documented by
the completed Official Release To Intensive
Supervision Community Phase form issued by the
District of Columbia Pretrial Services Agency, High
Intensity Supervision Unit. If the inmate is
returned (stepped back) to a half-way house, then
jail time credit must be evaluated under 8.8.b.2 of
this chapter.

4)

No jail time credit for time spent in Operation
Progress (Electronic Monitoring Program). No jail
time credit will be awarded for time spent in the
Electronic Monitoring Program. Placement in this
program is documented by the completed Superior
Court order form, You Are Hereby Released To The
Third Party Custody Of The Department Of

P5880.33
7/9/2010
Chapter 8, Page 4
Corrections For Placement In Operation Progress
(Electronic Monitoring Program).
c.

Effect of Release Order on other counts or cases if not
dismissed or acquitted. Multiple counts or cases may
exist after commitment to official detention. While
undergoing investigation or prosecution on one or more
counts or cases, the court may enter a Release Order
that may contain language such as Released from custody
on this case only or Released from custody on this
count only which means that the defendant is released
from custody for a specific count or case that is
pending but not currently active. The defendant may
remain in official detention on other counts or cases.
Even though the prisoner receives no credit while under
a Release Order on a count or case, the effect may be
nil if a sentence is received on the remaining counts
or cases because of aggregation/non-aggregation rules
as shown in the example below. (See section 8.20 (a)
of this chapter for an explanation if the other counts
or cases were dismissed or acquitted.)
If a sentence
results from the Release Order count or case (or if a
PV warrant is filed as a detainer) prior to the
termination of a sentence that was imposed on the other
count or case, the “Release Order” sentence (or PV
term) may receive time credit belonging to the other
count or case because of the aggregation/nonaggregation rules. Following is an example.

P5880.33
7/9/2010
Chapter 8, Page 5

Release Order rule has “no effect”
06-10-1996 Arrested on Case Nos. 1 & 2
06-30-1996 Released from custody on Case No. 1
07-10-1996 Sentence commences in Case No. 2
07-20-1996 Sentenced in Case No. 1 to a concurrent or
consecutive sentence
30 days jail time credit (06-10-1996 through 07-09-1996) applied
to Case No. 2)
Even though no jail time credit was accrued in Case No. 1 after
06-30-1996, the aggregation or non-aggregation of the sentences
allow for the credit to be applied.
example 2
8.9

In official detention on two or more D.C. Code cases or a
combination of D.C. Code and U.S. Code cases regardless
of which case caused the arrest for the detention. For
jail time credit purposes, the aggregation/nonaggregation rules apply as follows.

a.

For consecutive sentences that can be aggregated, total
all jail time credit and deduct from the aggregate.

b.

For consecutive sentences that cannot be aggregated.
Calculate each sentence as standing alone applying only
the jail time credit belonging to each.

c.

For a concurrent sentence with an EFT equal to or
greater than the EFT of the anchor sentence and that
can be aggregated, total all jail time credit and
deduct from the aggregate.

d.

For a concurrent sentence with an EFT equal to or
greater than the EFT of the anchor sentence and that
cannot be aggregated, total all jail time credit and
deduct from each.

P5880.33
7/9/2010
Chapter 8, Page 6
e.

For a concurrent sentence with an EFT that is equal to
or less and an SRD that is greater than the anchor
sentence prior to application of jail time credit, each
sentence shall stand alone and each sentence shall have
deducted only its jail time credit.

f.

For a concurrent sentence with an EFT that is equal to
or less and an SRD that is equal to or less than the
anchor sentence, but with a PE date that is greater
than the anchor sentence prior to the application of
each sentence’s jail time credit, each sentence shall
stand alone and each sentence shall have deducted only
its jail time credit.

g.

For a concurrent sentence with an EFT, a PE date and an
SRD equal to or less than the anchor sentence prior to
the application of each sentence’s jail time credit,
total all jail time credit and deduct from the anchor
sentence. The concurrent sentence will be considered
absorbed in every respect.

8.10 Joint non-federal and federal arrest for a combination of
non-federal and D.C. Code charges.
a.

No credit will be awarded to the D.C. Code sentence if
the time is awarded to a non-federal sentence.

d.

Credit will be awarded to the D.C. Code sentence if not
awarded to a non-federal sentence.

8.11 Commission of a new D.C. Code offense while serving
another sentence. No jail time credit will be awarded
for the new offense while serving another sentence.
8.12 Escape while serving a D.C. Code sentence, regardless of
where that sentence was being served and regardless of
any other sentence that was being served. If arrested
solely as an escapee, the sentence from which the escape
occurred will recommence and no jail time credit will
accrue toward an eventual escape sentence.
a.

If the escapee is arrested for a D.C. Code or U.S. Code
offense while in an escape status, the escape sentence
will recommence on the date of that arrest.

P5880.33
7/9/2010
Chapter 8, Page 7
b.

If the escapee is arrested for a non-federal offense,
the escape sentence will not resume running until the
escapee is returned to primary federal custody.

8.13 No credit for non-federal similar or identical charges.
Credit awarded to a non-federal sentence based on charges
that were similar or identical to D.C. Code charges will
not be awarded to the D.C. Code sentence.
8.14 No credit for non-federal “no benefit” time. Non-federal
and D.C. Code sentences may run concurrently. No nonfederal jail time credit will be applied to the D.C. Code
sentence regardless of whether such credit benefitted the
raw EFT date of the non-federal sentence in relation to
the raw EFT of the D.C. Code sentence, i.e., any jail
time credit awarded to a non-federal sentence will not be
awarded to a D.C. Code sentence unless it is dismissed or
acquitted .
8.15 No jail time credit while under the jurisdiction of a
writ of habeas corpus. No jail time credit will be
awarded while under the jurisdiction of a writ of habeas
corpus unless the prisoner receives no credit for that
period of time from the jurisdiction that has primary
custody.
8.16 No jail time credit while serving a D.C. Code or U.S.
Code civil contempt order. No jail time credit will be
awarded for the duration of a civil contempt order under
§ 11-944 or 18 U.S.C. § 401 or 28 U.S.C. § 1826. Jail
time credit will be awarded through the date that the
contempt order begins and will continue on the final day
of the contempt order if the prisoner returns to a jail
time credit earning status. The time to serve as a
result of the civil contempt order receives no good time
credits. (See Chapter 7 on Inoperative time for the
effect of a civil contempt order on a sentence that was
in operation when the civil contempt was ordered or if a
sentence was imposed during the service of a civil
contempt order.)
8.17 Credit for jail time while undergoing examination or
treatment under § 24-301(a), Commitment during trial. A
person who has undergone examination or treatment under §
24-301(a) will receive credit for such time as jail time
credit on a subsequent sentence. (See Chapter 10,

P5880.33
7/9/2010
Chapter 8, Page 8
Commitment of insane persons and time credit, for more
information.)
8.18 Credit/non-credit resulting from a D.C. Superior Court
time served order. If it is determined that a time
served order does not include the jail time credit, and
other counts or sentences are involved, an analysis must
be made as to whether that credit applies to any other
sentence. (See Chapter 6, Time served court order, for
more information.)
8.19 Jail time credit for probation revocation terms.
a.

For a sentence of probation resulting from the
imposition of sentence being suspended or imposition of
sentence and suspension of the execution thereof all
time spent in official detention in connection with the
original offense shall be applied to the probation
revocation term provided the time has not been applied
to any other sentence.

b.

For a sentence of probation resulting from a sentence
that was imposed with execution of a portion thereof
suspended, see Chapter 15, Split Sentences, for the
application/non-application of jail time credit against
the probation revocation term.

8.20 Reasons for the termination of jail time credit. Release
on bail, bond or own recognizance; escape; placement in a
civil contempt status; charges dismissed or acquitted;
commencement of sentence.
NOTE: If the court orders jail time credit
contrary to these rules or if a situation is
present that appears to warrant a double
credia
tw
,ar
id
.eo
.f
, j
th
ai
elat
wa
im
re
d of the same jail time credit to
different sentences, consult the RISA or central
office.
a.

§ 24-431(b).

This section states,

When a person has been in custody due to a
charge that resulted in a dismissal or
acquittal, the time that would have been
credited against a sentence for the charge,
had the charge not resulted in a dismissal or

P5880.33
7/9/2010
Chapter 8, Page 9
acquittal, shall be credited against any
sentence that is based upon a charge for
which a warrant or commitment detainer was
placed during the pendency of the custody.
1)

Credit if a D.C. Code warrant (includes a PV
warrant) or commitment detainer is placed with a law
enforcement agency outside the District of Columbia.
If a D.C. Code warrant or a commitment detainer was
on file with a law enforcement agency outside the
District of Columbia and the charge results in a
dismissal or acquittal, the jail time credit will be
applied to the sentence that results from the
warrant or commitment detainer. The credit will
apply beginning no earlier than the date on which
the warrant or commitment detainer was received at
the facility in which the prisoner was detained.
(In the case of a PV warrant, the PV term would
commence no earlier than the date the PV warrant was
received at the facility in which the prisoner was
detained.)
Unlike “Old Law” 18 U.S.C. § 3568 jail
time credit, the status or nature of the charge that
was dismissed or acquitted makes no difference, the
credit will still apply even if no bail was set or
the charge was not bailable.

2)

Credit when multiple U.S. Code and D.C. Code
offenses occur prior to arrest and are prosecuted in
one or more trials and one or more charges are
dismissed or acquitted (while incarcerated within
the District of Columbia). If multiple D.C. Code
offenses occur and arrest is made on only one
charge, and that charge was dismissed or acquitted,
the jail time credit accrued will apply to the other
counts or sentences.
a)

No credit will apply to a probation revocation
term prior to a probation revocation hearing or
prior to the issuance of a warrant for alleged
probation violation, whichever is first.

b)

No credit will apply to a subsequent PV term if a
warrant was issued but not on file as a detainer

P5880.33
7/9/2010
Chapter 8, Page 10
Credit when multiple D.C. Code offenses occur prior
to and after arrest and are included in one trial
and one or more charges are dismissed or acquitted.
If multiple offenses occur prior to and after arrest
and the charges for which arrested are dismissed or
acquitted, the jail time credit accrued on those
charges will apply to the other charges from the
date of the offense if later than the date of
arrest.

3)

a)

No credit will apply to a probation revocation
term prior to a probation revocation hearing or
prior to the issuance of a warrant for alleged
probation violation, whichever is first.

b)

No credit will apply to a subsequent PV term if a
warrant was issued but not on file as a detainer.

8.21 Effect of Release Order on other counts or cases if
dismissed or acquitted. No jail time credit will be
accrued toward the “Release Order” count or case
(including a PV warrant that was issued but not on file
as a detainer) while in that status if the other count or
case was dismissed or acquitted. An example follows:

Release Order rule has “effect”
06-10-1996 Arrested on Case Nos. 1 & 2
06-30-1996 Released from custody on Case No.
1
07-10-1996 Acquitted in Case No. 2
07-10-1996 Recommitted in Case No. 1
07-31-1996 Sentence commences in Case No. 1
42 days jail time credit (06-10-1996 through
06-30-1996 and 07-10-1996 through 07-301996) applied to Case No. 1).
Because Case No. 1 was in a “Release Order”
status from 06-30-1996 to 07-10-1996 while
being held in Case No.2, which was
acquitted, no credit can be applied to Case
No 1. for that 9 days.
Example 3

P5880.33
7/9/2010
Chapter 8, Page 11

P5880.33
7/9/2010
Chapter 9, Page 1
CHAPTER 9
9.

COMMENCEMENT OF SENTENCE
9.1

There is no D.C. Code statutory provision that pertains
to the commencement of sentence. There are two U.S. Code
statutory provisions that are followed by the BOP for the
commencement of both U.S. Code and D.C. Code sentences.

9.2

For sentences imposed for offenses committed prior to
November 1, 1987, 18 U.S.C. § 3568 (Repealed effective
November 1, 1987) is followed and it states in pertinent
part:
The sentence of any person convicted of an
offense shall commence to run from the date
on which such person is received at the
penitentiary, reformatory, or jail for
service of such sentence . . .
As used in this section the term “offense”
means any criminal offense, other than an
offense triable by court-martial, military
commission, provost court, or other military
tribunal, which is in violation of an Act of
Congress and is triable in any court by an
Act of Congress.
If any such person shall be committed to a
jail or other place of detention to await
transportation to the place at which his
sentence is to be served, the sentence shall
commence to run from the date on which he is
received at such jail or other place of
detention.
No sentence shall prescribe any other method
of computing the term.

9.3

For sentences imposed for offenses committed on or after
November 1, 1987, 18 U.S.C. § 3585(a) (Effective November
1, 1987) is followed and it states,
A sentence to a term of imprisonment
commences on the date the defendant is
received in custody awaiting

P5880.33
7/9/2010
Chapter 9, Page 2
transportation to, or arrives
voluntarily to commence service of
sentence at, the official detention
facility at which the sentence is to be
served.

9.4

The language, in both statutes, is worded in such a way
as to preclude a sentence from beginning to run any
earlier than the date on which it was imposed, i.e., the
BOP will not calculate a sentence as commencing any
earlier than the date of imposition. In addition, a
court may not order a sentence to commence earlier than
the date of imposition.

9.5

Since the DCDC follows §§ 3568 and 3585(a) for the
commencement of sentence, then it is clear that a
sentence may commence automatically to run only if the
prisoner is in the exclusive custody of the Attorney
General, i.e., in the custody of a United States Marshal,
the DCDC or the BOP, on the basis of the charges for
which the sentence was imposed. Since the prisoner is
generally in federal custody on the basis of the charges
for which the sentence was imposed, the sentence
immediately commences. Following are rules pertaining to
the commencement of sentence when other sentences or
other jurisdictions are involved.

a.

If the prisoner was in custody under the jurisdiction
of a superior court writ of habeas corpus ad
prosequendum from non-federal custody at the time of
imposition of sentence and the court was silent, the
sentence will run consecutively to the non-federal
charge or sentence.

b.

If the prisoner was in custody under the jurisdiction
of a superior court writ of habeas corpus ad
prosequendum from non-federal custody at the time of
imposition of sentence and the court orders the
sentence to run concurrently with the non-federal
charge or sentence, the prisoner shall be returned to
the non-federal jurisdiction and the BOP will designate
the non-federal jurisdiction as the place to serve the
sentence provided there is no statutory provision to
preclude concurrent service.

P5880.33
7/9/2010
Chapter 9, Page 3
c.

If the prisoner was serving a U.S. Code or a D.C. Code
sentence at the time the new sentence was imposed and
the court was silent as to the new sentence, the new
sentence will run consecutively to the sentence in
operation (See § 23-112, Consecutive and Concurrent
Sentences, and Chapter 19 of this manual.

d.

If the prisoner was serving a U.S. Code or a D.C. Code
sentence at the time the new sentence was imposed, the
court may order the new sentence to run concurrently,
provided there is no statutory provision that would
require otherwise.

e.

If the prisoner was sentenced and released on appeal
bond the same day, the sentence shall be stayed pending
disposition of the appeal, i.e., the sentence will not
commence until the appeal has been resolved. (See Rule
38(a)(2), Superior Court Rules of Criminal Procedure.

P5880.33
7/9/2010
Chapter 10, Page 1
CHAPTER 10
10.

COMMITMENT OF INSANE PERSONS AND TIME CREDIT

10.1 This chapter pertains to commitments under the provisions
of the D.C. Code, Chapter 3., § 24-301 (prior to
sentencing) and § 24-302 (while serving sentence) and the
time credit which may be awarded as a result of those
commitments.
a.

Commitment during trial (§ 24-301(a)). A person who is
committed pursuant to § 24-301(a) will be awarded such
time as jail time credit on the sentence based on § 24431(c) which states,
Any person who is sentenced to a term of
confinement in a correctional facility or
hospital shall have deducted from the term
all time actually spent, pursuant to a court
order, by the person in a hospital for
examination purposes or treatment prior to
trial or pending an appeal.

b.

Commitment after acquittal by reason of insanity (§ 24301(d)(1) and 18 U.S.C. § 4243(i)(1)). Under § 24301(d)(1), a person who is acquitted solely on the
ground of insanity at the time of the commission of the
offense will be committed to a hospital until such time
that the person is eligible for release pursuant to §
24-301(e). Under 18 U.S.C. § 4243(i)(1), the person
may be transferred to the custody of the Attorney
General who will commit the person for treatment in a
suitable facility. Under these provisions, the
prisoner shall not be released until an order is
received from the court.

c.

Commitment while serving sentence (§ 24-302). This
section establishes the procedure for the transfer of a
person who is serving a D.C. code Sentence and who is
mentally ill to an appropriate hospital facility. A
prisoner who is serving a D. C. Code sentence within
the BOP and who is suspected of suffering from a mental
disease or defect shall be processed in accordance with
Chapter II, Insanity Defense Reform Act of 1984 (See
the subsections pertaining to 18 U.S.C. §§4245-4247) of
the Sentence Computation Manual-CCCA.

P5880.33
7/9/2010
Chapter 11, Page 1
CHAPTER 11
11. CALCULATION OF SENTENCE FOR OFFENSES COMMITTED PRIOR TO
APRIL 11, 1987
11.1 D.C. Code Sentences Served in the D.C. Jail or in the
Workhouse of the District of Columbia. Prior to April
11, 1987, D.C. Code Sentences that were served in the
D.C. Jail or in the Workhouse of the District of Columbia
were calculated under the provisions of § 24-405, Good
conduct deduction (hereinafter referred to as District of
Columbia good conduct time (DCGCT)). The section states
in part,
All persons sentenced to and imprisoned in
the Jail or in the Workhouse of the District
of Columbia [emphasis added], and confined
there for a term of 1 month or longer who
conduct themselves that no charge of
misconduct shall be sustained against them
shall have a deduction upon a sentence of not
more than 1 year of 5 days for each month;
upon a sentence of more than 1 year and less
than 3 years, 6 days for each month; upon a
sentence of not less than 3 years and less
than 5 years, 7 days for each month; upon a
sentence of 5 years and less than 10 years, 8
days for each month; and upon a sentence of
10 years or more, 10 days for each month, and
shall be entitled to their discharge so much
the earlier upon the certificate of the
Superintendent of the Workhouse for those
confined in the Workhouse, of their good
conduct during their imprisonment. When a
prisoner has 2 or more sentences the
aggregate of his several sentences shall be
the basis upon which his deduction shall be
estimated.
11.2 D.C. Code Sentences Served in the non-workhouse
facilities at Lorton or in the BOP. For D.C. Code
offenders confined at the non-workhouse facilities at
Lorton, the sentences were calculated under the
provisions of the U.S. Code with the exception of the
minimum term (parole eligibility). Calculation of the
minimum term was performed in accordance with the D.C.

P5880.33
7/9/2010
Chapter 11, Page 2
Code (See Chapter 16, Minimum Terms, Parole
Eligibility). The U.S. Code parole provisions (18 U.S.C.
§§ 4201-4218) did not apply as the D.C. Code contained
specific parole provisions.
a.

The U.S. Code provisions that were followed are: 18
U.S.C. §§ 4161, Computation generally; 4162, Industrial
good time; 4163, Discharge; 4164, Released prisoner as
parolee; 4165, Forfeiture for offense; and 4166,
Restoration of forfeited commutation. Only a brief
explanation and description of these statutory
provisions will be covered in this manual since they
are comprehensively discussed in the Sentence
Computation Manual-Old Law.

b.

The BOP continued to apply §§ 4161-4166 to D.C.
offenders transferred to the BOP.

11.3 18 U.S.C. § 4161, Computation generally. The DCDC
utilized 18 U.S.C. § 4161 (SGT) for offenses committed
prior to April 11, 1987 for prisoners committed to the
non-workhouse facilities at Lorton because the good
conduct time provisions of § 24-405 (DCGCT) in the D.C.
Code applied only to persons sentenced to and imprisoned
in the Jail or in the Workhouse of the District of
Columbia as described above. § 4161 states:
Each prisoner convicted of an offense against the
United States and confined in a penal or correctional
institution for a definite term other than for life,
whose record of conduct shows that he has faithfully
observed all the rules and has not been subjected to
punishment, shall be entitled to a deduction from the
term of his sentence beginning with the day on which
the sentence commences to run, as follows:
Five days for each month, if the sentence is not less
than six months and not more than one year.
Six days for each month, if the sentence is more than
one year and less than three years.
Seven days for each month, if the sentence is not less
than three years and less than five years.
Eight days for each month, if the sentence is not less
than five years and less than ten years.
Ten days for each month, if the sentence is ten years
or more.
When two or more consecutive sentences are to be
served, the aggregate of the several sentences
shall be the basis upon which the deduction shall
be computed.

P5880.33
7/9/2010
Chapter 11, Page 3
a.

The formula for determining SGT and DCGCT for a single
month, or any number of months, is: Month(s) x rate =
Days for one or more months. (For example: 7 months x
the rate of 5 days per month = 35 days for the 7
months. 60 months x the rate of 8 days per month = 480
days for 60 months.)

b.

The formula for determining the days to award for a
partial month is: Days x rate ÷ 30 = Days (fractions
are dropped) to award. (For example: 11 days x the
rate of 8 days per month = 88 days ÷ 30 = 2.9 days
(fractions are dropped) = 2 days SGT. 15 days x the
rate of 7 days per month = 105 ÷ 30 = 3.5 days
(fractions are dropped) = 3 days SGT.

c.

There are no examples of pre-April 11, 1987 sentence
calculations for D.C. Code sentences in this manual
since those calculations are the same as for U.S. Code
Old Law sentences which are fully discussed and
described in the Sentence Computation Manual-Old Law.

11.4 18 U.S.C. § 4162, Industrial good time. This type of
good time includes industrial good time, meritorious good
time (not to be associated with § 24-429.1 Meritorious
good time), camp good time and community corrections good
time. All these forms of good time are collectively
called extra good time (EGT).
a.

Industrial assignments at Lorton were awarded EGT under
this provision to D.C. Code sentences for a period of
time that ended in the 1980's. There may be D.C. Code
offenders still serving D.C. Code sentences that
received this type of EGT from DCDC. This EGT shall
continue to be applied as awarded by the DCDC and will
be considered vested.

b.

For prisoners in the custody of the BOP, EGT has been
awarded to D.C. Code sentences from the 1940's to June
22, 1994 for offenses committed prior to June 22, 1994.
No EGT will be awarded to a D.C. Code sentence for an
offense committed on or after June 22, 1994. EGT
earned in a BOP facility is vested.

c.

The formula for EGT is: Days on assignment x rate =
Product ÷ Days in month = Total number of days to be
awarded for a month (any fraction of a day equals 1
day). Please see the Sentence Computation Manual (Old

P5880.33
7/9/2010
Chapter 11, Page 4
Law) for complete and comprehensive instructions for
the application and examples of EGT. EGT may not be
forfeited or withheld.
d.

It is important to reiterate the exception to the “any
fraction of a day equals 1 day” rule. A prisoner who
is in and out of an assignment the same day, does not
receive a 1 day EGT credit for that day, i.e., a
prisoner must be in an assignment for a minimum of 2
consecutive partial days before 1 day of EGT may be
awarded.

11.5 18 U.S.C. § 4163, Discharge. This section requires that
a prisoner shall be released at the expiration of his
term of sentence less the time deducted for good conduct.
11.6 18 U.S.C. § 4164, Released prisoner as parolee. This
section is an extension of § 4163 and requires that a
prisoner having served his term or terms less good-time
deductions shall, upon release, be deemed as if released
on parole until the expiration of the maximum term or
terms for which he was sentenced less one hundred and
eighty days. Releases under §§4163-4164 are termed
expiration full term (EXP-FT) with no good time;
expiration good time (Exp-GT) with 180 days or less of
good time; and mandatory release (MR) with 181 days or
more of good time. For example, a person who earns 144
days SGT plus 37 days EGT for a total of 181 days good
time, will be released by MR, as if on parole, with one
day of supervision to follow release from the confinement
portion of the sentence. (MR does not apply to a NARA
sentence or its violator term.)

NOTES:

As noted, DCGCT could be applied only to persons sentenced
to and imprisoned in the Jail or in the Workhouse of the
District of Columbia. It could not be applied to
prisoners committed to the non-workhouse facilities at
Lorton.
See Chapter 20, Aggregation/Non-Aggregation of Sentences.

P5880.33
7/9/2010
Chapter 11, Page 5

11.7 18 U.S.C. § 4165, Forfeiture for offense and § 4166,
Restoration of forfeited commutation. These two sections
authorize the forfeiture and restoration of SGT.
Forfeiture and restoration hearings will be conducted
under the provisions of the Program Statement on Inmate
Discipline and Special Housing Units.

Note:
There are numerous examples and a thorough
discussion of these releases in the Sentence

P5880.33
7/9/2010
Chapter 12, Page 1
CHAPTER 12
12. CALCULATION OF SENTENCE FOR OFFENSES COMMITTED ON OR AFTER
APRIL 11, 1987
12.1 The District of Columbia Good Time Credits Act of 1986
(the “Act”)became effective on April 11, 1987 for all
D.C. Code offenses committed on and after that date. It
also applied to sentences being served but only from
April 11, 1987 forward as will be explained post. D.C.
Code § 24-405 was repealed by this Act but was replaced
with § 24-428, Institutional good time (hereinafter
referred to as DCIGT) with no significant change to the
amount of good time that could be earned based on
conduct. (The change was that good conduct time would
begin to accrue with a sentence of 30 days instead of
with a sentence of one month.) It also added § 24-429,
Educational good time; § 24-430, Administration of good
time credits and § 24-432, Forfeiture. 18 U.S.C. § 4162,
Industrial good time continued to be applied to sentences
imposed under § 24-428.
a.

DC Code § 24-428, Institutional good time. § 24-428,
when initially enacted, applied only to prisoners
imprisoned in a District correctional facility but this
had no negative effect since the BOP applied SGT to
prisoners transferred to BOP custody. This practice
became moot on August 17, 1991 when § 24-428 was
amended to apply to any D.C. Code offender regardless
of location and was retroactive. § 24-428 was repealed
effective June 22, 1994 for offenses occurring on and
after that date. DC Code § 24-428 states,
(a) Every person who is convicted of a
violation of a District of Columbia
(“District”) criminal law by a court in the
District of Columbia and whose conduct is in
conformity with all applicable institutional
rules is entitled to institutional good time
credits in accordance with the provisions of
this section. Application of good time
credits shall commence on the 1st Day of the
person’s commitment, as follows:
(1) Five days for each month, if the
sentence is not less than 30 days and

P5880.33
7/9/2010
Chapter 12, Page 2
not more than 1 year.
(2) Six days for each month, if the sentence is more
than 1 year and less than 3 years.
(3) Seven days for each month, if the sentence is
not less than 3 years and less than 5 years.
(4) Eight days for each month, if the
sentence is not less than 5 years and
less than 10 years.
(5) Ten days for each month, if the
sentence is 10 years or more.
(6) When 2 or more consecutive sentences are
to be served, the aggregate of the several
sentences shall be the basis upon which
the good time credits shall be applied.
(b) Good time credits . . . shall be applied to
the person’s minimum term of imprisonment to
determine the date of eligibility for release on
parole and to the person’s maximum term of
imprisonment to determine the date when release on
parole becomes mandatory.
(c) Good time credits applied to the minimum term
of imprisonment shall be computed solely on the
basis of the minimum term of imprisonment. Good
time credits applied to the maximum term of
imprisonment shall be computed solely on the basis
of the maximum term of imprisonment.
(d) Institutional good time credits under this
section shall be applied without regard to the
person’s award of educational good time credits
under § 24-429.
NOTES: The formula for determining DCIGT is
the same as for SGT and DCGCT as previously
discussed.
See Chapter 20, Aggregation/Non-Aggregation of
Sentences.

P5880.33
7/9/2010
Chapter 12, Page 3
b.

As noted earlier, § 24-428 applied to prisoners in the
service of sentences on the effective date of April 11,
1987 which had no significant effect except as to
minimum terms which will be discussed in Chapter 16,
Minimum Terms (Parole Eligibility).

c.

There is no 180 day date (18 U.S.C. § 4164) for a § 24428 sentence. If not paroled by action of the U.S.
Parole Commission, a sentence under this section will
be mandatorily paroled on the SRD.

d.

There are no examples of DCIGT calculations or
aggregations in this manual since those types of
calculations are fully discussed and described in the
Sentence Computation Manual-Old Law.

12.2 § 24-429, Educational good time. § 24-429, like § 24428, became effective on April 11, 1987 but unlike § 24428, it was not repealed on June 22, 1994 and remains in
effect. § 24-429 applies only to sentenced D.C. Code
offenders. The section states:
(a) Every person whose conduct complies with
institutional rules and who demonstrates a
desire for self-improvement by successfully
completing an academic or vocational program,
including special education and Graduate
Equivalency Diploma programs, shall earn
educational good time credits of no less than
3 days a month and not more than 5 days a
month. These credits shall not be awarded
until completion of the academic or
vocational program.
(b) Educational good time credits authorized
by the provisions of this section shall be
applied to the person’s minimum term of
imprisonment to determine the date of
eligibility for release on parole and to the
person’s maximum term of imprisonment to
determine the date when release on parole
becomes mandatory.

P5880.33
7/9/2010
Chapter 12, Page 4
a.

A prisoner who was enrolled in an educational course or
program prior to April 11, 1987 but who did not
complete it until after April 11, 1987, became eligible
to earn the credits only from the time on and after
April 11, 1987.

b.

Any prisoner who enrolled in an educational course or
program on and after April 11, 1987 became eligible to
earn educational good time credits.

c.

A prisoner whose offense occurs on or after August 5,
2000, will not be entitled to earn DCEGT.

d.

Prisoners who are in a DCEGT earning status on and
after August 5, 2000 will continue to earn DCEGT
credits.

e.

Prisoners whose sentences were imposed on and after
August 5, 2000 but whose offenses occurred from April
11, 1987 to August 5, 2000, will be entitled to earn
DCEGT.

f.

For full implementation instructions, see Program
Statement Educational Good Time Sentence Credit for
D.C. Code Offenders.

g.

DCEGT, as required by the statute, must be awarded to
both the minimum and maximum terms. See Chapter 16,
Minimum Terms (Parole Eligibility), for exceptions.

h.

If a prisoner is transferred from DCDC to the BOP prior
to the completion of necessary documentation to delay
or withhold such credits, the BOP will enforce whatever
sanction was taken upon the receipt of proper
documentation from the Director of DCDC.

i.

For D.C. Code offenders transferred to the BOP,
educational good time credits are noted in the “Conduct
Credits” section of the DCDC Face Sheet.

j.

After transfer or commitment to the BOP, enrollment in
a BOP approved program for any portion of a calendar
month (one day or more) equals one full month’s worth(3
to 5 days) of EGT.

P5880.33
7/9/2010
Chapter 12, Page 5
k.

No DCEGT will be applied to a minimum mandatory
sentence.

l.

No DCEGT will be applied to any minimum term for an
offense mentioned in § 24-434.

m.

DCEGT that exceeds the 15-85% date will not be applied
to minimum terms as discussed in §§ 24-429.2 and 24208(b).

n.

ISM staff will not award DCEGT until the D.C.
Educational Good Time form is received from the
Supervisor of Education.

o.

ISM staff will calculate the amount of DCEGT to award
based on the information contained on BOP form D.C.
Educational Good Time.

12.3 § 24-432, Forfeiture. § 24-432, like § 24-428, became
effective on April 11, 1987 but unlike § 24-428, it was
not repealed on June 22, 1994 and remains in effect. The
section states,
The award of good time credits for good behavior and
faithful performance of duties may be forfeited, withheld
and restored by the Director, in accordance with rules
promulgated by the Mayor pursuant to § 24-430, after a
hearing, which shall be conducted in accordance with the
rules.
a.

Because of this statutory provision, from April 11,
1987, the DCDC no longer had to rely on 18 U.S.C. §§
4165-4166 for the forfeiture, withholding and
restoration of time credits. The implementing DCDC
rules for § 24-432, as promulgated by the Mayor, were
published in May 1987 in Title 28, Chapter 5, of the
District of Columbia Municipal Regulations, as amended
on February 19, 1988 in Volume 35 of the District of
Columbia Register. For D.C. Code offenders in BOP
facilities, discipline hearings, or considerations for
restoration, are conducted under the provisions of the
BOP program statement on Inmate Discipline and Special
Housing Units.

b.

After arrival in the BOP, educational good time credits
that have been delayed or withheld may be awarded or
restored.

P5880.33
7/9/2010
Chapter 13, Page 1
CHAPTER 13
13. CALCULATION OF SENTENCE FOR OFFENSE COMMITTED ON OR AFTER
JUNE 22, 1994
13.1 The Omnibus Criminal Justice Reform Amendment Act
(OCJRAA)of 1994, which became effective June 22, 1994,
repealed § 24-428, Institutional good time. As a result,
a D.C. Code sentence for an offense committed on and
after June 22, 1994 can receive no DCIGT. (See Chapter
20., Aggregation/Non-Aggregation of Sentences.)
a.

Release on the EFT. Because an OCJRAA sentence
receives no DCIGT, a prisoner must be released on the
EFT if not earlier paroled and if no DCEGT has been
earned. The maximum a prisoner can serve is to the
EFT.

b.

Release on parole. A prisoner who reaches his parole
eligibility date after having served the minimum term
and is paroled based on a Notice of Action received
from the USPC will be released on parole on the date
established. The USPC has the authority to alter or
change the date by another Notice of Action or other
special action directed to the BOP (usually the
institution in which the prisoner is presently located)
based on its own reasons or at the request of the BOP.
Some BOP reasons for requesting a release delay might
include completion of release planning, transportation
difficulties, short term illness, and other compelling
reasons as determined by the warden. The USPC may
issue a nunc pro tunc (retroactive) Notice of Action
that authorizes parole in the past but not earlier than
the parole eligibility date.

c.

Mandatory release. Prisoners who have earned DCEGT
credits will have those credits deducted from the
minimum term (See Chapter 16, Minimum Terms (Parole
Eligibility), for exceptions) and from the EFT. A
prisoner who is not paroled prior to reaching the EFT
minus DCEGT credits, will be mandatorily released on
that date and will be under parole supervision through
the EFT date. A mandatory release may not be delayed
except for extraordinary reasons involving the care,
welfare or security of the prisoner and the
institution. A request for such a delay must be

P5880.33
7/9/2010
Chapter 13, Page 2
referred to the RISA and Regional Counsel who, with the
approval of the Regional Director, will determine a
course of action.
d.

For information purposes, on May 8, 1996, a Prison
Industries was authorized to be established within the
DCDC under the provisions of §§ 24-458.1-458.15.
Subsection § 24-458.8(g) provides that a prisoner may
receive educational good time credit for participating
in the prison industries program pursuant to § 24-429.
As of the publication date of this manual, DCDC had
established no program to implement this provision so
it is unlikely that DCEGT credits will have been
awarded to a DCDC prisoner for participation in a DCDC
Prison industries program.

P5880.33
Mm/dd/yy
Chapter 13a, Page 1
CHAPTER 13a
13a. CALCULATION OF SENTENCE FOR OFFENSE COMMITTED ON OR AFTER
AUGUST 5, 2000.
13a.1 The original D.C. Code § 24-203.1, Sentencing Reform
Amendment Act (SRAA), became effective on August 5, 2000.
This statute applied only to D.C. Code § 24-1212(h)
offenses and required the court to impose an adequate
period of supervision to follow imprisonment or
confinement. The original § 24-203.1 did not address non
§ 24-1212(h) or misdemeanor offenses. On August 11,
2000, at 5:00 p.m., the original § 24-203.1 was amended.
This new § 24-203.1 applies to all felony offenses.
Additionally, § 24.203.2 was added to address misdemeanor
offenses. For offenses committed during this period,
August 5, 2000, through August 11, 2000, at 4:59 p.m.,
the courts may sentence the defendant under either the
OMNIBUS or the SRAA sentencing provisions for non § 241212(h) offenses.
13a.2 ISM Responsibility. It is the ISM staff’s responsibility
to review each J&C Order carefully to determine which
sentencing provision applies to each count. If ISM staff
are unable to determine which sentencing provision
applies, then staff will refer the matter to the Regional
Inmate Systems Administrator (RISA).
13a.3 Good Time Credit for SRAA Sentences. D.C. Code
24-203.1(d) states in part that,
A person sentenced to imprisonment, or to commitment
pursuant to D.C. Code § 24-803, under this section may
receive good time credit toward service of the sentence
only as provided in 18 U.S.C. § 3624(b).

Note: !

An SRAA sentence is not entitled to a reduction from the term of imprisonment
or confinement for successfully completing a substance abuse program under
18 U.S.C. § 3621(e)(2)(B) nor a shock incarceration program under 18 U.S.C.
§ 4046.
!

SRAA sentences are not eligible to earn educational or meritorious good time
(D.C. Code § 24-429 and 24-429.1) credits.

P5880.33
mm/dd/yy
Chapter 13a, Page 2
13a.4 Combining D.C. SRAA Sentences. There is no aggregation
language in the SRAA. Since there are no differences in
good time credit for SRAA or PLRA sentences, those
sentences may be combined with themselves and each other
(including YRA and Split sentences) to establish a single
release date, yet an SRAA sentence may not be combined
with any other type of sentence, including one for a
misdemeanor offense.
13a.5 Supervised Release.
a.

Prior to August 11, 2000, D.C. Code § 24-203.1(b)stated
in part that,
. . . the court shall impose an adequate period of
supervision to follow release from the imprisonment or
commitment.

b.

After August 11, 2000, D.C. § 24-203.1 (b)(1) states,
If an offender is sentenced to imprisonment, or to
commitment pursuant to § 24-803, under this section, the
court shall impose a period of supervision (“supervised
release”) to follow release from the imprisonment or
commitment.

c.

Supervised release may run concurrent or consecutive to
other periods of supervised release to include
probation. If the court is silent, they will be
treated as concurrent. If no term of supervised
release is included in the J&C, ISM staff will notify
the RISA.

d.

If the D.C. Superior Court imposed a period of
supervision, the Court Services and Offender
Supervision Agency (CSOSA) (see D.C. Code § 24-1233(a))
is responsible for the supervision as provided for in
D.C. Code § 24-1233(c)(2). The U.S. Parole Commission
has the authority to revoke supervised release and
impose a revocation term.

e.

If a period of supervision was imposed by any U.S.
District Court for only a D.C. Code offense(s), the
U.S. Probation Service is responsible for supervision
and the U.S. District Court has the authority to revoke
supervised release and impose a revocation term.

P5880.33
mm/dd/yy
Chapter 13a, Page 3
13a.6 Multiple Terms of Supervised Release. The possibility
exists that a prisoner may be released with a combination
of supervised release periods to follow, one or more
periods under the jurisdiction of the U.S. District
Courts (SRA, VCCLEA, and PLRA), and one or more periods
under the U.S. Parole Commission’s jurisdiction.
Supervised release imposed by a U.S. District Court for a
D.C. Code offense will be under the U.S. District Court’s
jurisdiction and be supervised by the U.S. Probation
Service. Following are some examples of supervised
release situations:
a.

Combination of U.S. Code and D.C. Code periods of
supervised release in a single J&C. The supervised
releasee will be under the U.S. District Court’s
jurisdiction and under the U.S. Probation Service’s
supervision for both periods of supervised release.
Only the court may revoke supervised release in this
situation.

b.

Supervised release imposed by U.S. District Court and
by Superior Court. Upon release from both sentences,
the terms of supervised release run concurrently, one
under the U.S. District Court’s jurisdiction and the
other under the U.S. Parole Commission’s jurisdiction.
A supervised releasee could be returned as a supervised
release violator for a U.S. District Court imposed term
of supervised release with a period of supervised
release under the jurisdiction of the U.S. Parole
Commission unrevoked, or the reverse.

13a.7 Notification Procedures for Multiple Terms of Supervised
Release. Because of the possibility of multiple periods
of supervised release under two different jurisdictions,
ISM staff must ensure that release paperwork includes
release notification to the appropriate jurisdictions
(U.S. Probation Service for the U.S. District Court and
CSOSA for the U.S. Parole Commission/Superior Court).
ISM staff will also ensure that the jurisdiction with the
unrevoked period of supervised release is notified of a
prisoner’s return to imprisonment as a supervised release
violator.

P5880.33
mm/dd/yy
Chapter 13a, Page 4
13a.8 D.C. Code § 24-203.2 (Misdemeanor Sentence). This section
pertains to sentencing and good time credit for
misdemeanor offenses committed on or after August 5,
2000, for persons who elect sentencing under this
provision or whose offense was committed on and after
5:00 p.m. on August 11, 2000. The section states in
part,
A sentence of incarceration, or of commitment pursuant
to D.C. Code § 24-803, for a misdemeanor . . . shall be
for a definite term, which shall not exceed the maximum
term allowed by law. A person sentenced to
incarceration, or to commitment pursuant to D.C. Code §
24-803, under this section, shall serve the term of
incarceration or commitment specified in the sentence,
less any time credited toward service of the sentence
as provided in D.C. Code § 24-429 through D.C. Code §
24-433.
a.

ISM staff not responsible for calculating misdemeanor
sentences. ISM staff are not responsible for
calculating D.C. Code misdemeanor sentences but it is
necessary that they are able to identify those
sentences. In addition, it is necessary that ISM staff
are able to perform unofficial calculations to
determine how the misdemeanor sentence fits into the
overall sentencing scheme so that an informed decision
can be made as to when, or whether, the prisoner should
be returned to the D.C. Department of Corrections to
serve the misdemeanor sentence. The D.C. Department of
Corrections is to be contacted for a calculation of his
or her misdemeanor sentence.

b.

Misdemeanor sentence not eligible for parole under
SRAA. A misdemeanor sentence under this section is for
a definite term and not eligible for parole.

c.

Misdemeanor sentence eligible for educational and
meritorious good time credits. A misdemeanor sentence
under 24-203.2 is eligible to earn educational and
meritorious good time credits as administered by the
D.C. Department of Corrections.

13a.9 Combining D.C. Code § 24-203.1 Sentences with PLRA
Sentences for 3621(e) and 4046 Purposes. As noted in
section 14.7(2)(a)(b), 18 U.S.C. §§ 3621(e) and 40P45688d0o.33

Mm/dd/yy
Chapter 13a, Page 5
not apply to 24-203.1 sentences. Since those sentences
may be combined with PLRA sentences that may qualify for
§§ 3621(e) and 4046 reductions, the sentences must be
calculated initially as standing alone to determine which
rule applies in each situation. (These same rules will
apply to non-PLRA sentences except they will not be
combined to form a single release date.)
a.

In concurrent sentence situations, if the SRAA SRD is
equal to or greater than the PLRA SRD, no §§ 3621(e) or
4046 reduction may be given.

b.

In concurrent sentence situations, if the PLRA SRD is
greater than the SRAA SRD, a §§ 3621(e) or 4046
reduction may be given. No reduction, however, may
reduce the time to serve earlier than the SRAA SRD.

c.

Regardless of which sentence comes first in
combinations of consecutive sentences, a §§ 3621(e) or
4046 reduction may be given. In these instances, the
RISA must be contacted.

13a.10 Fines. There are no provisions in D.C. Code to retain a
prisoner in confinement beyond the release date for
nonpayment of a fine. There is no provision in the SRAA
that addresses a fine in connection with a prisoner being
released on supervised release and
18 U.S.C. §
3624(e) does not apply. ISM staff are not required to
monitor a prisoner’s fine status for release purposes.
ISM staff are required, however, to notify the
appropriate U.S. Attorney of any prisoner released with
an unpaid fine (see the Notice of Release of Inmate with
Criminal Fine form (BP-S384)).
13a.11 Probation Under D.C. Code § 16-710. The SRAA has amended
D.C. Code § 16-710 by adding a new subsection (b-1) that
authorizes the court to order, as a condition of
probation for a felony, that the defendant remain in
custody or in a Community Correctional Center (CCC)
during nights, weekends, or other intervals totaling not
more than one year during the term of probation. Other
probation provisions remain in effect. The amount of
time in custody, or in a CCC is not to exceed one year,
while on probation, may be accumulated during the entire
period of probation. Jail time credit will be awarded as
ordered in a subsequent term of imprisonment.

P5880.33
7/9/2010
Chapter 14, Page 1
CHAPTER 14
14.

YOUTH REHABILITATION AMENDMENT ACT OF 1985

14.1

The Youth Rehabilitation Amendment Act (YRA) of 1985 (§§
24-801-807) became effective on December 7, 1985 for
convictions that occurred on and after that date if the
date of offense occurred on and after October 12, 1984
(the date of repeal of the U.S. Code Youth Corrections
Act (YCA) (18 U.S.C. §§ 5010-2026). Prior to October 12,
1984, Superior Court could impose sentences under the
YCA. The YRA essentially replaced the YCA. The
statutory provisions of the YRA pertaining to sentencing
matters are stated below.
§ 24-801. Definitions.
For purposes of this chapter, the term:
(1) “Committed youth offender” means an
individual committed pursuant to this
chapter for treatment in the District of
Columbia.
(2) “Conviction” means a judgment on a
verdict or a finding of guilty, or a plea
of no contest.
(3) “Court” means the Superior Court of the
District of Columbia.
(4) “District” means the District of
Columbia.
(5) “Treatment” means corrective and
preventive guidance and training designed
to protect the public by correcting the
antisocial tendencies of youth offenders.
(6) “Youth offender” means a person less than
22 years old convicted of a crime other
than murder.

IMPORTANT NOTE:
As to conviction, it is the BOP’s
opinion that conviction and sentencing, for this purpose
only, are separate judicial acts. For example, if a
defendant is convicted a few days prior to the twentysecond birthday and sentencing does not occur until after
the twenty-second birthday, the court may still impose a
sentence under the YRA.

P5880.33
7/9/2010
Chapter 14, Page 2
Once trial has commenced, there are a number of events
(e.g., release on writ to another jurisdiction, illness, a
request for continuance by the government or defense
attorney, appeal, etc.) that can interrupt proceedings
causing a conviction to be delayed beyond a person’s twentysecond birthday. Whether such delays can be considered
exceptions to the “twenty-two at time of conviction” rule
are matters to be resolved between the court and the
defendant. If a person’s conviction occurs after the
twenty-second birthday and the court sentences under the
YRA, ISM staff shall enforce the judgment and commitment as
issued.
§ 24-802. Facilities for treatment and
rehabilitation. This section provides as follows.
(a) The Mayor shall provide facilities and
personnel for the treatment and rehabilitation
of youth offenders convicted under District of
Columbia law and sentenced according to this
chapter.
(b)(1) The Mayor shall periodically set aside and
adapt facilities for the treatment, care,
education, vocational training,
rehabilitation, segregation, and protection
of youth offenders.
(2) Insofar as practical, these institutions
shall treat committed youth offenders
only, and the youth offenders shall be
segregated from other offenders, and
classes of youth offenders shall be
segregated according to their needs for
treatment.
NOTE: ISM staff have no responsibility with regard
to this section but it is included to furnish ISM
staff with a complete overview of the various YRA
provisions as well as providing information that may
be useful in discussions with other staff and
inmates.

§ 24-803. Sentencing alternatives.
sentencing alternatives follow.

The YRA

P5880.33
7/9/2010
Chapter 14, Page 3
(1) Probation. The court may place a youth
offender on probation.
(a)(1) If the court is of the opinion that
the youth offender does not need
commitment, it may suspend the imposition
or execution of sentence and place the
youth offender on probation.
Note: Although not specifically mentioned in subsection (a)(1), it
is presumed that the statutory provisions of § 16-710 control for
probation sentences under the YRA, e.g., the period of probation
cannot exceed five years and the court may impose a “split
sentence” as discussed in Chapter 15, Split Sentences, first
paragraph. A YRA split sentence will be calculated in every
respect the same as described in Chapter 15. A YRA split sentence

(2) The court, as part of an order of
probation of a youth offender between the
ages of 15 and 18 years, shall require the
youth offender to perform not less than 90
hours of community service for an agency
of the District government or a nonprofit
or other community service organization,
unless the court determines that the youth
offender is physically or mentally
impaired and that an order of community
service would be unjust or unreasonable.
(3) [Omitted.] (Required that the Mayor
develop a youth offender community service
plan.)
(4) If the court unconditionally discharges a
youth offender from probation pursuant to
§ 24-806(b), the court may discharge the
youth offender from any uncompleted
community service requirement in excess of
90 hours. The court shall not discharge
the youth offender from completion of the
minimum of 90 hours of community service.
Note: Although ISM staff have no responsibility with regard to
subsections (a)(2) and (4), they have been included to furnish ISM
staff with a complete overview of the various YRA provisions as

P5880.33
7/9/2010
Chapter 14, Page 4
(2) Sentencing. A youth offender, upon conviction, may
be sentenced as follows.
(b) If the court shall find that a convicted
person is a youth offender, and the
offense is punishable by imprisonment
under applicable provisions of law other
than this subsection, the court may
sentence the youth offender for treatment
and supervision pursuant to this chapter
up to the maximum penalty of imprisonment
otherwise provided by law. The youth
offender shall serve the sentence of the
court unless sooner released as provided
in § 24-804.
(c) Where the court finds that a person is a

Note: Under subsection (b), the court may sentence
a youth offender up to the maximum sentence

youth offender and determines that the
youth offender will derive benefit from
the provisions of this chapter, the court
shall make a statement on the record of
the reasons for its determination. The
youth offender shall be entitled to
present to the court facts would affect
the decision of the court to sentence the
youth offender pursuant to the provisions
of this chapter.

(d) If the court shall find that the youth
offender will not derive benefit from
treatment under subsection (b) of this
section, then the court may sentence the
youth offender under any other applicable
penalty provision.
14.2

There are a number of ways to identify a YRA sentence on
a J&C.

P5880.33
7/9/2010
Chapter 14, Page 5
a.

Some J&C’s contain a box that will be checked if a YRA
sentence has been imposed. (The statement next to the
box is, ORDERED that the defendant be committed to the
custody of the Attorney General for treatment and
supervision provided by the D.C. Department of
Corrections pursuant to Title 24, Section 803(b) of the
D.C. Code [Youth Rehabilitation Act of 1985].)

b.

If there is no box on the J&C, there may be a
handwritten or typed statement such as, Sentenced under
the provisions of the YRA, or Committed pursuant to §
24-803(b). There may be other statements on the J&C
that will identify the sentence as being under the YRA.

c.

If there is nothing on the J&C that states the sentence
is under the YRA, but the sentence imposed is for a
felony and there is no minimum term, then ISM staff
must request a clarification from the court.

14.3

Mandatory minimum terms do not apply in accordance with
D.C. Code § 24 804 (a), which makes the inmate eligible
for parole.

14.4

A youth offender may not be sentenced under the
provisions of the YRA if convicted of the crime of murder
(§ 22-2404). (See § 24-801(6) above).

14.5

A YRA sentence commences under the same rules as
discussed in Chapter 9, Commencement of Sentence.

14.6

A YRA sentence and a YRA PV term are immediately eligible
for parole (See § 24-804 below.)

14.7

A YRA sentence is entitled to earn good time credits the
same as any other D.C. Code sentence. The type and
amount of good time credits that may be awarded are based
on the date of offense (See Chapters 11, 12, and 13.)

14.8

A YRA PV term is calculated the same as any other PV term
depending on the date of the original offense. (See §
24-206(a).)

14.9

YRA sentences may be aggregated with each other,
including a YRA PV term, but not with any other
sentencing provision, including a YRA split sentence.

P5880.33
7/9/2010
Chapter 14, Page 6
14.10 YRA sentences may run concurrently with, or consecutively
to, each other or other sentences.
14.11 Jail time credit and inoperative time apply to
sentences the same as for other sentences.

YRA

14.12 Observation and study. After conviction and prior to
sentencing, the court may commit a youth offender for
observation and study as follows.
If the court desires additional information as
to whether a youth offender will derive benefit
from treatment under subsection (b) of this
section, the court may order that the youth
offender be committed for observation and study
at an appropriate classification center or
agency. Within 60 days from the date of the
order or an additional period that the court
may grant, the court shall receive the report.
a.

The observation and study period is ordered after
conviction and prior to sentencing.

b.

The time spent in custody for the observation and study
is treated as jail time credit on the sentence that
results.

14.13 Statement about sentencing alternatives. The following
subsection is self-explanatory and needs no further
comment.
14.14 Subsections in this chapter provide sentencing
alternatives in addition to the alternatives already
available to the court.
§ 24-804. Conditional release; unconditional
discharge.
(1) Release.
(a) A committed youth offender may
be released conditionally under
supervision whenever appropriate.
14.15 For sentence calculation purposes, a youth offender is
immediately eligible for parole.

P5880.33
7/9/2010
Chapter 14, Page 7
14.16 A youth offender may be released on parole by the U.S.
Parole Commission whenever appropriate prior to the
mandatory release date that is based on good time
credits, or prior to the EFT if there are no good time
credits.
14.17 If the youth offender is released by mandatory release
(there is no 180 day date for these sentences) because of
good time credits, supervision is to the EFT.
14.18 If the youth offender acquires no good time credits, or
loses all good time credits, and is released on the EFT,
no supervision follows.
14.19 § 24-804 continued:
Discharge.
(b) A committed youth offender may be
unconditionally discharged at the end of
1 year from the date of conditional
release.
§ 24-805. Determination that youth offender will
derive no further benefit; appeal. If the
Director of the DCDC determines that a youth
offender will derive no further benefit under
this provision, the Director will so notify
the youth offender and explain the right to
appeal the decision.
(a) If the Director of the Department of
Corrections (“Director”) determines that a
youth offender will derive no further
benefit from the treatment pursuant to
this chapter, the Director shall notify
the youth offender of this determination
in a written statement that includes the
following:
(1) Notice that the youth offender may appeal
the Director’s determination to the
sentencing judge in writing within 30 days
of the youth offender’s receipt of the
Director’s statement required by this
section;

P5880.33
7/9/2010
Chapter 14, Page 8
(2) Specific reasons for the Director’s
no benefit determination; and
(3) Notice that an appeal by the youth
offender to the sentencing judge will
stay any action by the Director
regarding a change in the youth
offender’s status until the
sentencing judge makes a
determination on the appeal.
(b) The decision of the sentencing judge on
the appeal of the youth offender shall be
considered a final disposition of the
appeal and shall preclude further action
by the Director to change the status of a
youth offender for a 6-month period from
the date of the sentencing judge’s
decision.

14.20 If the no further benefit determination becomes final,
there is no change to the sentence computation. The
prisoner is still a youth offender, is immediately
eligible for parole and the rules about aggregation/nonaggregation still apply.
14.21 Any documentation generated by the DCDC and Superior
Court shall be placed in the judgment and commitment
file. ISM staff shall assure that case management staff
receive copies of all documentation referring to the no
further benefit determination, regardless of whether
successfully appealed. For further information, see ISM
Manual.
§ 24-806. Unconditional discharge sets aside
conviction.
(a) Upon the unconditional discharge of the
youth offender before expiration of the
maximum sentence imposed, the District of
Columbia Board of Parole shall
automatically set aside the conviction.

P5880.33
7/9/2010
Chapter 14, Page 9
(b) If the maximum sentence of the youth
offender expires before unconditional
discharge, the District of Columbia Board
of Parole may, in its discretion, set
aside the conviction.
(c) In any case in which the District of
Columbia Board of Parole sets aside the
conviction of a committed youth offender,
the Board shall issue to the youth
offender a certificate to that effect.
(d) Where a youth offender has been placed on
probation by the court, the court may, in
its discretion, unconditionally discharge
the youth offender from probation before
the end of the maximum period of probation
previously fixed by the court. The
discharge shall automatically set aside
the conviction and the court shall issue
the youth offender a certification to that
effect.
NOTE: ISM staff have no responsibility with regard to
this section but should be aware that the setting aside of
the conviction is possible for a youth offender. Any
documentation received after the youth offender’s release

P5880.33
7/9/2010
Chapter 15, Page 1
CHAPTER 15
15.

SPLIT SENTENCE

15.1

The statutory provision that authorizes the imposition of
a split sentence is D.C. Code § 16-710, Suspension of
imposition or execution of sentence. For the purposes of
this manual, split sentence means a sentence that was
imposed with execution of a portion thereof suspended and
a period of probation to follow that may not exceed five
years. The phrase “split sentence” is not mentioned in
the statute. The phrase, for BOP purposes, distinguishes
between a sentence with execution of a portion suspended
with probation to follow and a sentence with execution of
all the sentence suspended.

15.2

The court may impose a “split sentence” to run
concurrently with, or consecutively to, an existing term.

15.3

§ 16-710 states,
(a) Except as provided in subsection (b), in
criminal cases in Superior Court of the
District of Columbia, the court may, upon
conviction, suspend the imposition or impose
sentence and suspend the execution thereof, or
impose sentence and suspend the execution of a
portion thereof [emphasis added], for such time
and upon such terms as it deems best, if it
appears to the satisfaction of the court that
the ends of justice and the best interest of
the public and of the defendant would be served
thereby. In each case of the imposition of
sentence and the suspension of the execution
thereof, or the imposition of sentence and
suspension of the execution of a portion
thereof, the court may place the defendant on
probation under the control and supervision of
a probation officer. The probationer shall be
provided by the clerk of the court with a
written statement of the terms and conditions
of this probation at the time when he is placed
thereon. He shall observe the rules prescribed
for his conduct by the court and report to the
probation officer as directed. A person may
not be put on probation without his consent.

P5880.33
7/9/2010
Chapter 15, Page 2
(b) The period of probation referred to in
subsection (a), together with any extension
thereof, shall not exceed 5 years.
(c) Nothing in this section shall be deemed to
supersede the provisions of section 22-104a.
NOTE: § 22-104a refers to the penalty that may
be imposed for a felony after at least two prior

15.4

You will note, based on the statute, that the court has
three options:

a.

Suspend the imposition of sentence.

b.

Impose sentence and suspend the execution thereof.

c.

Impose sentence and suspend the execution of a portion
thereof.

15.5

With any of the above options, the court may impose a
period of probation not to exceed 5 years. Whether the
court may impose consecutive or concurrent periods of
probation in the same or other judgments that exceeds 5
years is not a matter over which the BOP has any
monitoring responsibility or control. A prisoner with
questions about probation should be referred to the Court
Services and Offender Supervision Agency for the District
of Columbia.

15.6

A split sentence, as discussed above, occurs when a court
imposes a sentence, suspends a portion thereof, and
requires a period of probation to follow.

15.7

The following rules have been established based on the
presumption that the court was silent when both the
original split sentence and probation revocation term
were imposed or, if an order was included, the order did
not contradict the rules. If the court did issue an
order contrary to these rules, then the matter must be
referred to the RISA or central office for assistance.

a.

There is no statutory maximum period of time to serve
for the split sentence portion of the sentence.

P5880.33
7/9/2010
Chapter 15, Page 3
b.

A split sentence is entitled to jail time credit
towards imprisonment.

c.

Ordinarily, a split sentence is not eligible for parole
& no minimum term will be imposed. They will
ordinarily be released by Exp-FT or Exp-GT. Whenever
the split sentence portion is greater than the minimum
term of the original sentence, ISM staff shall contact
the Central Office for guidance.

d.

A split sentence is entitled to DCGCT or DCIGT
depending on the length of the split sentence portion
and the date of offense. (There is no DCGCT or DCIGT
for offenses committed on or after June 22, 1994.) The
rate is dependent on the length of the split sentence
portion and not on the sentence imposed.

e.

A split sentence may earn BOP EGT (18 U.S.C. § 4162)
for an offense committed prior to June 22, 1994 and may
earn DCEGT (§ 24-429) for an offense committed on and
after April 11, 1987.

f.

The initial portion of a split sentence may be
aggregated with another split sentence or with a
misdemeanor sentence of 180 days or less but may not be
aggregated with any other sentence.

15.8

The following rules apply to a split sentence probation
revocation term. Any time spent in official detention in
connection with the probation revocation term will be
applied to the probation revocation term.

a.

All of the time spent serving the split sentence, plus
its jail time credit, shall be applied to the probation
revocation term if the probation revocation term is
equal to the original sentence. The actual amount of
time spent serving the split sentence will be treated
the same as jail time credit.

b.

None of the time spent serving a split sentence,
including its jail time credit, will be applied to a
probation revocation term if the probation revocation
term plus the time spent serving the split sentence and
its jail time credit when added to the probation
revocation term is equal to or less than the original
sentence. See Brame v. Palmer 510 A.2d 229 (Ct. App.
1986)

P5880.33
7/9/2010
Chapter 15, Page 4

06-15-1990 Arrested
06-23-1990 Sentenced to 2 to 6 yrs, ESS of all but
18 mos with 5 yrs probation to follow.
08-28-1991 SRD (includes 108 DCIGT & 8 JTC).
440 dys served on the 18 mos split sentence(including 8
dys JTC).
11-05-1991 Arrested as alleged probation violator.
11-15-1991 Probation revoked and sentenced to 1 to 3
yrs (10 dys JTC).

Example 3
c.

If the time spent serving the split sentence, including
its jail time credit, exceeds the original sentence
after adding it to the revocation term, then any excess
shall be applied to the probation revocation term.

06-15-1990 Arrested
06-23-1990 Sentenced to 2 to 6 yrs, ESS of all but 18 mos with 5 yrs
probation to follow.
08-28-1991 SRD (includes 108 DCIGT & 8 JTC).
440 dys served on the 18 mos split sentence (including 8 dys JTC).
11-05-1991 Arrested as alleged probation violator.
11-15-1991 Probation revoked and sentenced to 23 to 69 months (10 dys
JTC).
The EFT of the 23 to 69 month probation revocation term, including the 10 days
JTC, is 08-04-1997. 440 days served on the split sentence added to the EFT of
the probation revocation term is 10-18-1998. The EFT of the 2 to 6 years
calculated from 11-15-1991 is 11-06-1997 (with adjustments for 8 days JTC). The
difference between 10-18-1998 and 11-07-1997 is 345 days which represents the

Example 4

d.

A split sentence probation revocation term is entitled
to DCGCT or DCIGT if the original offense was committed
prior to June 22, 1994. The rate is based on the
length of the probation revocation term.

e.

A probation revocation term may earn BOP extra good
time (EGT) (18 U.S.C. § 4162) for an offense committed
prior to June 22, 1994 and may earn DCEGT (§ 24-429)
for an offense committed on and after April 11, 1987.

P5880.33
7/9/2010
Chapter 15, Page 5

P5880.33
7/9/2010
Chapter 15, Page 6
f.

15.9

The revocation term is entitled to parole consideration
provided there is no statutory provision that requires
otherwise.
There is no statutory requirement for the court to attach
a period of probation to a sentence that has been imposed
with execution of a portion thereof suspended but there
appears to be no method of re-confining the prisoner to
serve the balance of the sentence unless probation was
imposed and subsequently revoked. As a result, whenever
ISM staff receive a J&C with a split sentence that
contains no period of probation to follow, contact the
clerk of court to confirm whether a period of probation
was to follow. It is necessary to resolve the question
at this time while the information is still current so as
to prevent future difficult record searches when a split
sentence probation violator is returned.

15.10 If the court imposes the original sentence, the split
sentence, or the probation revocation term in a manner
inconsistent with the instructions contained in this
chapter, contact the RISA for guidance.

P5880.33
7/9/2010
Chapter 16, Page 1
CHAPTER 16
16.

MINIMUM TERMS (PAROLE ELIGIBILITY)

16.1

A minimum term is the term imposed by the court, or the
statutory amount of time required to be served for a
misdemeanor, that establishes the period of parole
ineligibility. A mandatory minimum term is a term under
which a court cannot set a period of parole ineligibility
any less than prescribed for the offense.

16.2

A minimum maximum term is a term under which the court
may not set a lesser maximum term. A parole eligibility
date is the date on which a prisoner becomes eligible for
parole after having served the required minimum term.

16.3

§ 24-208(a), Prisoners who may be paroled. This section
authorizes the D.C. Board of Parole to parole all
prisoners who are eligible for parole and sets forth the
rule for non-felony offenses (misdemeanors).
Important Note: The power of the D.C. Board of Parole
for granting parole was transferred to the U.S. Parole
Commission on August 8, 1998 (§ 24-1231(a)(1).

16.4

§ 24-208(a) states,
(a) The power of the Board of Parole shall extend
to all prisoners whose sentences exceed 180 days
regardless of the nature of the offense; provided,
that in the case of a prisoner convicted of an
offense other than a felony, including violations
of municipal regulations and ordinances and Acts
of Congress in the nature of municipal regulations
and ordinances, the prisoner may not be paroled
until he has served one-third of the sentence
imposed, and in the case of 2 or more sentences
for other than a felony, no parole may be granted
until after the prisoner has served one-third of
the aggregate sentence imposed.

16.5

The PE rule for a misdemeanor sentence, as established in
§ 24-208(a), is that a sentence of 180 days or less is

P5880.33
7/9/2010
Chapter 16, Page 2
not eligible for parole. A misdemeanor sentence of more
than 180 days, or an aggregate of misdemeanor sentences
totaling more than 180 days are eligible for parole after
serving one-third of the sentence.
16.6

The court does not impose a minimum term for a parolable
misdemeanor sentence as the statute, as discussed above,
sets parole eligibility at one-third of the sentence if
it, or an aggregate, exceeds 180 days.

16.7

Three consecutive 90 day misdemeanor sentences, for
example, would result in a total sentence of 270 days
with the PE date based on one-third (90 days).

16.8

A misdemeanor sentence of 90 days could not be aggregated
with a consecutive felony sentence of 30 to 90 days
because the total sentence does not exceed 180 days. The
90 day misdemeanor sentence would have to be served in
its entirety before commencement of the consecutive 30 to
90 day felony sentence.

16.9

It is unlikely that the BOP will receive many prisoners
with misdemeanor type sentences but the possibility does
exist, especially when a misdemeanor sentence is imposed
in connection with a felony sentence. In addition, as a
result of the OCJRAA of 1994, effective for offenses
committed on and after June 22, 1994, most misdemeanor
offenses were reduced to a maximum of 180 days. There
are at least six misdemeanor offenses that continue to
carry a maximum penalty of one year.

16.10 § 24-203, Indeterminate sentences; life sentences;
minimum sentences. §24-203(a) provides the general parole
term rules that the court must follow for imposing a
minimum term, which may not exceed one-third of the
maximum sentence, for a felony and which further states
that the minimum term set for a life sentence shall not
exceed fifteen years. The section also identifies those
offenses for which a mandatory minimum sentence must be
imposed. Minimum terms, including mandatory minimum
terms, receive jail time credit. There are other D.C.
Code offense sections that contain

P5880.33
7/9/2010
Chapter 16, Page 3
special mandatory minimum provisions and parole
eligibility information such as §§ 22-2404 and 2404.1. §
24-203 is set forth below:
(a) Except as provided in subsection (b) and
(c) of this section, in imposing sentence
on a person convicted in the District of
Columbia of a felony, the justice or judge
of the court imposing such sentence shall
sentence the person for a maximum period
not exceeding the maximum fixed by law,
and for a minimum period not exceeding
one-third of the maximum sentence imposed,
and any person so convicted and sentenced
may be released on parole as herein
provided at any time after having served
the minimum sentence. Where the maximum
sentence imposed is life imprisonment, a
minimum sentence shall be imposed which
shall not exceed 15 years imprisonment . .
.
16.11 It should be noted that for a felony the above subsection
requires the court to impose a maximum period not
exceeding the maximum fixed by law and a minimum term not
exceeding one-third of the maximum. Because of this
language, ISM staff will know that any sentence which
includes a minimum and a maximum term is for a felony
conviction. Sentences with no minimum term are for
misdemeanors.
16.12 A sentence of 3 years to 9 years is easily identified as
a sentence for a felony conviction. It is possible that
a sentence of 30 days to 90 days could be imposed for a
felony conviction in which case the prisoner would be
eligible for parole after service of 30 days. Regardless
of the time remaining to serve at the time the sentence
is calculated, the prisoner should be given an
opportunity to make application for parole.
16.13 The remainder of § 24-203 follows:
(b) The minimum sentence imposed under this
section on a person convicted of an assault,
with intent to commit rape in violation of §
22-501, or of armed robbery in violation of §

P5880.33
7/9/2010
Chapter 16, Page 4
22-3202 shall be not less than 2 years if the
violation occurs after the person has been
convicted in the District of Columbia or
elsewhere of a crime of violence as defined in
§ 22-3201, providing for the control of
dangerous weapons in the District of Columbia.
The minimum sentence imposed under this section
on a person convicted of rape in violation of §
22-2801, shall not be less than 7 years if the
violation occurs after the person has been
convicted in the District of Columbia or
elsewhere of a crime of violence, as so
defined. The maximum sentence in each case to
which this subsection applies shall not be less
than 3 times the minimum sentence imposed, and
shall not be more than the maximum fixed by
law.
(c) For a person convicted of: (1) a violation of
§ 22-505 (relating to assault with a dangerous
weapon on a police officer) occurring after the
person has been convicted of a violation of
that section or of a felony, either in the
District of Columbia or in another
jurisdiction; (2) a violation of § 22-3202,
providing for the control of Dangerous weapons
in the District (relating to illegal possession
of a pistol), occurring after the person has
been convicted of violating that section; or
(3) a violation of § 22-3601 (relating to
possession of implements of crime) occurring
after the person has been convicted in the
District of Columbia of a violation of that
section or of a felony, either in the District
of Columbia or in another jurisdiction, the
minimum sentence imposed under this section
shall not be less than 1 year, and the maximum
sentence shall not be less than 3 times the
minimum sentence imposed nor more than the
maximum fixed by law.
16.14 There are other offense sections within the D.C. Code
which specify mandatory minimums that are in addition to
those covered by the information contained in § 24-203.
It is necessary that ISM staff review each sentence
imposed to assure that the minimum and maximum terms are
within the statutory requirements for each offense. For

P5880.33
7/9/2010
Chapter 16, Page 5
sentences imposed on and after April 11, 1987, it is
especially important to know the length of any mandatory
minimum term that makes up all or some of the minimum
term imposed by the court since only the non-mandatory
minimum portion of the sentence may receive good time
credit deductions. This rule is based on DCDC’s practice
of not awarding good time credits to any mandatory
minimum sentence regardless of whether the offense is
covered in § 24-434 (see b. below).
16.15 An offense and sentence appendix is included in this
manual to assist ISM staff in their monitoring function.
16.16 Minimum terms imposed on and after April 11, 1987 up to
June 22, 1994 may receive DCIGT and DCEGT. For offenses
committed on and after June 22, 1994, minimum terms may
receive only DCEGT and DCMGT (there is no DCMGT since no
program is in place to award the credit). As a result,
the following rules will refer to “good time credits”
which means that staff must be aware that minimum terms
imposed for offenses committed on and after June 22, 1994
cannot receive DCIGT credits but only DCEGT and DCMGT
credits.
16.17 Following are the rules that apply for the awarding of
good time credits when a mandatory minimum term makes up
some or all of the minimum term.
a.

A minimum term imposed that is equal to the mandatory
minimum term for that sentence will not receive good
time credits.

b.

A minimum term that exceeds the mandatory minimum
portion, may receive good time credits for the
difference between the date the mandatory minimum term
expires and the date the total minimum term expires.
The final parole eligibility date may never be reduced
to a date that is earlier than the date that would be
established based only on the mandatory minimum term.

c.

For DCIGT purposes (for offenses committed from April
11, 1987 to June 22, 1994), the rate will be determined
by the entire length of the minimum term imposed. For
example, a minimum term of 10 years with a mandatory
minimum of 5 years would receive the DCIGT rate of 10
days per month for a total of 600 days (5 years x 12
months = 60 months x 10 days per month = 600 days).

P5880.33
7/9/2010
Chapter 16, Page 6
After establishing the parole eligible date based on
the minimum term, deduct the 600 days DCIGT from that
date to establish a new date. This date is subject to
change since DCIGT credits may be forfeited and
restored.
d.

DCEGT/DCMGT credits, as earned, will be deducted from
the DCIGT date, to establish an even earlier parole
eligibility date. This date is also subject to change
since DCEGT is applied as earned.

e.

DCEGT/DCMGT credits (for offenses committed on and
after June 22, 1994), as earned, will be deducted from
the minimum term date to establish a parole eligibility
date. This date is also subject to change since DCEGT
is applied as earned.

16.18 Exceptions to the application of institutional and
educational good time credits to the minimum term under §
24-434. This applies to any offense committed on or
after April 11, 1987. Under the provisions of § 24-434,
Exceptions,
Institutional and educational good time credits
shall not be applied to the minimum terms of
persons sentenced under § 22-3202, § 33-501, §33541, § 22-2404(b), § 22-2903, or § 22-3204(b).
16.19 Title and section descriptions follow:
a.

§ 22-3202. Additional penalty for committing crime when
armed. See § 22-3201(f) and (g) for the definitions of
crime of violence and dangerous crime.

b.

§ 33-501. Definitions. Contains the definitions
relating to controlled substances.

c.

§ 33-541. Prohibited acts A; penalties. Contains the
prohibited acts and penalties relating to controlled
substances. Mandatory minimum sentences for this
section became a nullity as a result of D.C. Law 10258, District of Columbia Non-Violent Offenses
Mandatory-Minimum Sentences Amendment Act of 1994,
which became effective on May 25, 1995 for offenses
occurring on and after that date, i.e., there are no
mandatory minimum sentences for § 33-541 offenses on
and after May 25, 1995.

P5880.33
7/9/2010
Chapter 16, Page 7
d.

§ 22-2404. Penalty for murder in first and second
degrees. Subsection (b) pertains to first degree
murder.

e.

§ 22-2903.

f.

§ 22-3204. Carrying concealed weapons; possession of
weapons during commission of crime of violence;
penalty. Subsection (b) pertains to the penalty that
may be imposed for using weapons, or imitation weapons,
while committing a crime of violence or dangerous crime
as defined in § 22-3201(f)and (g).

Carjacking.

16.20 The language of § 24-434 appears to apply to the entire
minimum term of all the sections mentioned without regard
to the mandatory minimum portion of the sentences. The
DCDC, however, has interpreted this section as applying
only to the mandatory-minimum portion of the minimum term
imposed.
Under this section, D.C. IGT and D.C. EGT will
not be applied to the minimum term.
16.21 Prisoners who may be paroled under 24-208(b) and
limitations on the application of educational and
meritorious good time credits to minimum terms under §
24-429.2. §§ 24-208(b) and 24-429.2, under certain
circumstances, limit the amount of time that a minimum
term may be reduced by DCEGT and DCMGT credits. These
sections became effective on June 22, 1994 and apply to
any offense committed on and after that date.
16.22 Under the provisions of § 24-208(b), A person convicted
of a crime of violence as defined by § 22-3201, shall not
be paroled prior to serving 85% of the minimum sentence
imposed; provided, that any mandatory minimum sentence
shall be served in its entirety.
16.23 Under the provisions of § 24-429.2, Educational and
meritorious good time credits shall not reduce the
minimum sentence of any inmate convicted of a crime of
violence as defined by § 22-3201, by more than 15%.
16.24 A crime of violence under § 22-3201(f) states,
“Crime of violence,” as used in this chapter,
means any of the following crimes, or an attempt

P5880.33
7/9/2010
Chapter 16, Page 8
to commit any of the same, namely; murder,
manslaugh-ter, first degree sexual abuse, second
degree sexual abuse, or child sexual abuse,
mayhem, maliciously disfiguring another,
abduction, kidnaping, burglary, robbery,
housebreaking, any assault with intent to kill,
commit first degree sexual abuse, second degree
sexual abuse, or child sexual abuse, or robbery,
assault with a dangerous weapon, assault with
intent to commit any offense punishable by
imprisonment in the penitentiary, arson, or
extortion or blackmail accompanied by threats of
violence or aggravated assault.
16.25 To a certain extent, the sections are redundant (must
serve 85% as opposed to a reduction of not more than 15%)
except as they relate to a mandatory minimum term which,
under §24-208(b), may not be reduced by any form of good
time and which must be served in its entirety.
16.26 If the crime of violence, as defined by § 22-3201, has no
mandatory minimum term, then an 85/15% date must be
established to assure that good time credits do not
reduce the parole eligible date below the 85/15% date.
The 85/15% date will become the parole eligible date
should that occur.
16.27 If the minimum term imposed is equal to the mandatory
minimum which must be served for the offense, then no
good time may be awarded and there is no need to
establish an 85/15% date since the mandatory minimum date
would be the parole eligibility date.
16.28 If the minimum term includes a mandatory minimum portion,
calculate the 85/15% date on the basis of the entire
minimum term. In this situation three different results
may occur as follows.
16.29

If the 85/15% date is equal to or less than the
mandatory minimum date, the mandatory minimum date will
become the parole eligibility date.

16.30 If the 85/15% date is greater than the mandatory minimum
date, then good time credits will be deducted from the
minimum term date until reaching the 85/15% date in which
case the 85/15% date will become the parole eligibility
date.

P5880.33
7/9/2010
Chapter 16, Page 9
16.31 If the good time credits that are deducted from the
minimum term do not reduce the minimum term to the 85/15%
date, then that date will become the parole eligibility
date.
16.32 The formula for determining 85% of a minimum term is (do
not include jail time credit in this calculation): DCB +
minimum term = minimum term date (minus 1 day) - the date
prior to DCB = number of days in minimum term x .85 =
number of days equivalent to 85% (rounded up) + DCB
(minus 1 day) = 85%/15% date. Any jail time credit shall
be deducted from the just determined 85%/15% date to
establish a final 85%/15% date.

(5 year minimum term)
07-15-1994 DCB
= 1994-07-15
5 yr min. term
= +
5-00-00 yrs
Min. term date
= 1999-07-14* = 22110
Date prior to DCB = 1994-07-14 = -20284
Dys in min. term =
1826 dys
Times 85%
=
x .85
Dys equal to 85% =
(round up) 1552.1 = 1553
DCB
=
Days equal to %85 =
85%/15% date
=

1994-07-14* =
1998-10-14
Example 5

20284
+ 1553
= 21837

P5880.33
7/9/2010
Chapter 17, Page 1
CHAPTER 17
17. PAROLE “STREET TIME” CREDIT AND PAROLE
VIOLATOR TERMS
17.1

Parole street time credit. Parole, under § 24-431(a),
means time spent in the community (street time) after
parole or mandatory release from a D.C. Code sentence on
or after April 11, 1987, the effective date of the
section, and has the effect of requiring that such time
be applied against a subsequent parole revocation term. §
24-431(a) states in part,

17.2

Every person shall be given credit on the maximum and the
minimum term of imprisonment for time spent . . . on
parole as a result of the offense for which the sentence
was imposed. When entering the final order in any case,
the court shall provide that the person be given credit
for the time spent . . . on parole as a result of the
offense for which sentence was imposed.

17.3

The D.C. Code provision, § 24-206, in place prior to §
24-431, required that no street time be applied to a
parole revocation term. § 24-206 states in part,
. . . If the order of parole shall be revoked,
the prisoner, unless subsequently reparoled,
shall serve the remainder of the sentence
originally imposed less any commutation for
good conduct which may be earned by him after
his return to custody.
. . . The time a prisoner was on parole shall
not be taken into account to diminish the time
for which he was sentenced [emphasis added].

17.4

§ 24-206 was not repealed on April 11, 1987 and remains
in effect. The D.C. Board of Parole implemented § 24-431
and applied street time credit to the parole revocation
term for offenses committed on and after April 11, 1987.
For D.C. Code offenders arrested as alleged parole
violators outside the District of Columbia, the U.S.
Parole Commission enforced the provisions of 24-206(a)
since it had not been repealed, i.e., the U.S. Parole
Commission would not award street time credit to the
parole revocation term.

P5880.33
7/9/2010
Chapter 17, Page 2
17.5

On April 23, 1998, the District of Columbia Court of
Appeals sitting en banc in United States Parole
Commission v. Noble, 711 A2d 85, upheld the United States
Parole Commission’s interpretation that § 24-206(a)
requires the forfeiture of street time credit upon
revocation of parole. This means that a D.C. Code parole
violator must serve the balance of the sentence,
remaining to be served at the time of release on parole,
upon revocation of parole. An incarcerated parole
violator may be reparoled at any time. The effect of
Noble on D.C. Code offenders sentenced on and after April
11, 1987 was:

a.

Persons in the community who successfully completed
supervision prior to Noble have not had the supervision
period extended and are not subject to revocation.

b.

Persons in the community undergoing supervision on and
after Noble have had the supervision period extended
through the EFT date as calculated at the time of
release on parole.

c.

Persons in an absconding status from supervision, or
who are incarcerated on other non-federal or federal
charges with a warrant on file for alleged parole
violation, will be required to serve the balance of the
sentence as it existed at the time of release on
parole.

d.

Prisoners who were incarcerated as parole violators on
and after Noble have had the EFT extended based on the
total amount of time that remained to be served through
the EFT at the time of release on parole and the
sentence has been recalculated.

e.

Prisoners who were paroled, reincarcerated as parole
violators and reparoled prior to Noble, must have the
sentence recalculated from the beginning to withdraw
any street time credit that may have been awarded to
the revocation term.

f.

Prisoners who were paroled, reincarcerated as parole
violators and reparoled, and then reincarcerated as a
reparole violator on or after Noble, must have the
sentence recalculated from the beginning to withdraw
any street time credit that may have been awarded to
any prior revocation term.

P5880.33
7/9/2010
Chapter 17, Page 3
17.6

Parole Violator Terms. As noted in paragraph a. above, a
parole violator must serve the balance of the sentence as
it existed at the time of release with no benefit for
street time. With one exception, a D.C. Code parole
violator term is calculated the same as an “Old Law” U.S.
Code parole violator term that has received no credit for
street time. The exception is that the conduct good time
(SGT, DCGCT or DCIGT) to be awarded is based on the
length of the PV term rather than on the length of the
sentence from which paroled (includes mandatory release)
as required by § 24-206, which states in part,
. . . For the purpose of computing
commutation for good conduct, the remainder
of the sentence originally imposed shall be
considered as a new sentence.

See the Sentence Computation
Manual, Old Law, for PV term

P5880.33
7/9/2010
Chapter 18, Page 1
CHAPTER 18
18.

PAROLING AUTHORITY, REVOCATION AND SUPERVISION

18.1

On August 5, 1998, the paroling authority of the D.C.
Board of Parole was transferred to the U.S. Parole
Commission under the District of Columbia Revitalization
Act of 1997. The authority is contained in § 24-1231 and
states in part,
(a) Paroling jurisdiction.-(1) Jurisdiction of Parole Commission to grant or
deny parole and to impose conditions.–- Not
later than one year after August 5, 1997, the
United States Parole Commission shall assume
the jurisdiction and authority of the Board of
Parole of the District of Columbia to grant and
deny parole, and to impose conditions upon an
order of parole, in the case of any imprisoned
felon who is eligible for parole or reparole
under the District of Columbia Code . . .
(2) Jurisdiction of Parole Commission to revoke
parole or modify conditions.-- On the date in
which the Court Services and Offender
Supervision Agency for the District of Columbia
is established under § 24-1233, the United
States Parole Commission shall assume any
remaining powers, duties, and jurisdiction of
the Board of Parole of the District of
Columbia, including jurisdiction to revoke
parole and to modify the conditions of parole,
with respect to felons.

18.2

The USPC has published rules in the Code of Federal
Regulations (CFR), Title 28, Sections 2.70 through 2.90,
to implement their statutory authority over D.C. Code
parole matters. ISM staff are encouraged to become
familiar with the full text of all CFR sections just
mentioned. Following are some excerpts of various
pertinent CFR sections that may affect, impact, or
pertain to, ISM operations.

18.3

28 CFR § 2.70 states in part,

P5880.33
7/9/2010
Chapter 18, Page 2
(a) The U.S. Parole Commission shall exercise
authority over District of Columbia Code
offenders pursuant to Section 11231 [§ 24-1231]
. . . and D.C. Code 24-209. The rules in this
subpart shall govern the operation of the U.S.
Parole Commission with respect to D.C. Code
offenders and are the pertinent parole rules of
the District of Columbia . . . pursuant to
Section 11231(a)(1) [§ 24-1231(a)(1)] of the
Act.
(b) The Commission shall have sole authority to
grant parole, to establish the conditions of
release, for all District of Columbia Code
prisoners who are serving sentences for felony
offenses, and who are not otherwise ineligible
for parole by statute, including offenders who
have been returned to prison upon the
revocation of parole or mandatory release,
wherever confined. (D.C. Code 24-804(a)).
(c) The Commission shall have authority to
recommend to the Superior Court of the District
of Columbia a reduction in the minimum sentence
of a District of Columbia Code prisoner, if the
Commission deems such recommendation to be
appropriate D.C. Code 24-201(c)).
(d) The Commission shall have authority to grant
parole to a prisoner who is found to be
geriatric, permanently incapacitated, or
terminally ill, notwithstanding the minimum
term imposed by the sentencing court (D.C. Code
24-263 through 267).
(e) The Board of Parole of the District of
Columbia will continue to have jurisdiction
over District of Columbia Code offenders who
have been released to parole or mandatory
release supervision, including the authority to
return such offenders to prison upon an order
of revocation. The jurisdiction and authority
of the Board over such offenders will be
transferred to the U.S. Parole Commission by
August 5, 2000, pursuant to Section 11231(a)(2)
[§ 24-1231(a)(2)] of the Act.

P5880.33
7/9/2010
Chapter 18, Page 3
(f) When the D.C. Board of Parole has issued a
warrant for a parolee who has been confined in
a federal prison to serve a new U.S. or D.C.
Code sentence, the U.S. Parole Commission shall
have jurisdiction to revoke parole and to
determine the disposition of such warrant.
(D.C. Code 24-209.)
18.4

ISM staff must be especially mindful that:

a.

All D.C. Code sentence applications for parole or
reparole must be submitted to the USPC. It is the USPC
that makes all parole decisions.

b.

Until August 5, 2000, the D.C. Board of Parole will
issue all warrants for alleged D.C. Code parole
violations and conduct all revocation hearings for
prisoners who are committed to DCDC facilities. (See §
28 CFR 2.70(e) above.)

18.5

For prisoners serving sentences in BOP facilities with a
D.C. Board of Parole warrant on file as a detainer, the
USPC will determine the disposition of the warrant the
same as if it was a USPC issued warrant.

18.6

For prisoners who are arrested outside of the District of
Columbia on the basis of a D.C. Board of Parole warrant
and who are placed in a BOP facility, ISM shall, within
three working days, notify the unit manager of the
prisoner’s commitment. (For ISM information, the unit
manager will contact the USPC for further directions and
a determination as to whether the arrestee is entitled to
a local revocation hearing and will consult with the D.C.
Board of Parole on the case. If the arrestee denies the
charged violations and has not been convicted of a new
crime while on parole, he will be returned to the
District of Columbia for a hearing by the D.C. Board of
Parole, unless he waives a local revocation hearing. If
the prisoner does not waive the local hearing, a local
institutional revocation hearing will be scheduled, after
designation to a BOP facility, and the hearing will be
conducted by the USPC.)

18.7

By August 5, 2000, all warrants will be issued by the
USPC. Revocation hearings will be conducted by the USPC.

P5880.33
7/9/2010
Chapter 18, Page 4
The hearings will be in locations determined by the USPC
based upon rules that will be published in 28 CFR Part
2.

P5880.33
7/9/2010
Chapter 19, Page 1
CHAPTER 19
19. DISTRICT OF COLUMBIA §23-112,
CONSECUTIVE AND CONCURRENT SENTENCES
19.1

D.C. Code § 23-112 is the statutory provision that
governs whether sentences run consecutively or
concurrently and it states,
A sentence imposed on a person for conviction of an
offense shall, unless the court imposing such
sentence expressly provides otherwise, run
consecutively to any other sentence imposed on such
person for conviction of an offense, whether or not
the offense (1) arises out of another transaction,
or (2) arises out of the same transaction and
requires proof of a fact which the other does not.

Note: Any statement referring to more than one count in a
single J&C assumes that there was only one trial

19.2

Simply stated, this statute requires that a newly imposed
D.C. Code sentence will run consecutively to any existing
sentence, including another D.C. Code sentence, U.S. Code
sentence or non-federal sentence, if the court does not
order otherwise.

19.3

The consecutive rule also applies to multiple counts
within a single J&C. For example, if there are two or
more counts in a J&C and the court makes no mention as to
how the counts are to be served in relation to one
another, then the counts would be served consecutively in
the order in which they were imposed.

19.4

If there are a mixture of New Law or Old Law U.S. Code
and D.C. Code sentences imposed in a single J&C and the
court is silent as to how the counts run in relation to
one another, then the order in which they were imposed
will be controlling in accordance with the following
examples. (A reminder, if the court is silent, New Law
U.S. Code sentences imposed at the same time as other New
or Old Law sentences or D.C. Code sentences run

P5880.33
7/9/2010
Chapter 19, Page 2
concurrently with the other sentences. New Law U.S. Code
sentences imposed at different times run consecutively to
other sentences. (See 18 U.S.C. § 3584(a).) Old Law
sentences run concurrently with New or Old Law sentences
or with D.C. Code sentences regardless of when they were
imposed, provided the prisoner was in the custody of the
Attorney General for service of the sentences.) Some
examples of “silent” J&C’s follow:

Offenses committed prior to 04-11-1987 and are included in a
single J&C. PE for the 6 year U.S. Code sentences is 2
years.
06-15-1987 6 yr U.S. Code
6 yr U.S. Code
2 to 6 yr D.C. Code
2 to 6 yr D.C. Code
The two 6 year U.S. Code sentences are running
concurrently with a DCB of 06-15-1987 and total 6
years. The two D.C. Code sentences are running
consecutively to each other for a total of 4 to 12
Example 6

P5880.33
7/9/2010
Chapter 19, Page 3

Offenses committed prior to 04-11-1987 and are included in a
single J&C. PE for the 6 year U.S. Code sentences is 2
years.
06-15-1987 2 to 6 yr D.C. Code
2 to 6 yr D.C. Code
6 yr U.S. Code
6 yr U.S. Code
The two 2 to 6 year D.C. Code sentences are running
consecutively for a total of 4 to 12 years with a DCB
of 06-15-1987. The two U.S. Code sentences are running
concurrently with each other for a total of 6 years and
a DCB of 06-15-1987. The total sentence to be served
is 4 to 12 years.
Example 7

Offenses committed prior to 04-11-1987 and are included in a
single J&C. PE for the 6 year U.S. Code sentences is 2
years.
06-15-1987 2 to 6 yr D.C. Code
6 yr U.S. Code
2 to 6 yr D.C. Code
6 yr U.S. Code
Regardless of the order of the 6 year U.S. Code
sentences, they are concurrent with each other and have
a DCB of 06-15-87. The second 2 to 6 year D.C. Code
sentence is consecutive to the first 2 to 6 year D.C.
Code sentence and to the first 6 year U.S. Code
sentence for a total of 4 to 12 years. The last 2 year
U.S. Code sentence of 6 years has no bearing on the
Example 8

P5880.33
7/9/2010
Chapter 19, Page 4

Offenses committed after to 11-01-1987 but prior to 06-221994 and are included in a single J&C. There is no PE for
the U.S. Code sentences.
06-15-1987

72 mo U.S. Code
72 mo U.S. Code
2 to 6 yr D.C. Code
2 to 6 yr D.C. Code

The sentences are all consecutive to each other with
the total U.S. Code sentences at 144 months to be

IMPORTANT NOTE

Example 9

here are countless combinations of sentences
that may be imposed and if ISM staff are
fully cognizant of all the aggregation/nonaggregation rules as well as the commencement of
sentence rules, then the manner in which the
sentences should be served may be competently
determined. If there is any doubt about the
manner in which sentences are to be enforced, ISM

T

P5880.33
7/9/2010
Chapter 20, Page 1
CHAPTER 20
20.

AGGREGATION/NON-AGGREGATION OF SENTENCE

20.1

Chapter 2 of this manual provides the background for the
aggregation/non-aggregation of D.C. Code and U.S. Code
sentences. This chapter covers the statutory provisions
and rationale for the aggregation/non-aggregation of D.C.
Code sentences with each other as well as with U.S. Code
sentences. (See the Sentence Computation Manual (Old Law)
and the Sentence Computation Manual-CCCA for U.S. Code
aggregation/non-aggregation rules.)
U.S. Code aggregation statutory provisions. The
following statutory provisions form the basis on which
sentences are aggregated or not aggregated. See
Chapter 8 for the application of jail time credit in
aggregation/non-aggregation calculations. (See section
20.4 below for sentences that cannot be aggregated
because of the mathematical effect and other
exceptions.)

a.

1)

18 U.S.C. § 4161. In effect for offenses committed
up to, but not including, November 1, 1987 when it
was repealed. In effect for D.C. Code offenders
committed to the D.C. Department of Corrections for
offenses committed up to, but not including, April
11, 1987.

(Note: The BOP continued to award § 4161 SGT to D.C. Code
offenders committed to the BOP up to August 17, 1991 when § 24428 was amended to apply to any D.C. Code offender regardless of
location and was retroactive, i.e., the SGT awarded from April
11, 1987 to August 17, 1991 became a nullity because of the
retroactivity of the amendment.)
2)

§ 4161 states in part,

When two or more consecutive sentences are to be served, the
aggregate of the several sentences shall be the basis upon
which the deduction shall be computed.
3)

§ 4161 refers only to aggregation of consecutive
sentences. The BOP interprets § 4161 to also apply
to concurrent sentences when the EFT of the
concurrent sentence extends beyond the EFT of the

P5880.33
7/9/2010
Chapter 20, Page 2
other sentence because that portion of the
concurrent sentence is consecutive.
4)

§ 4161 sentences can be aggregated with each other,
including § 4161 parole violator terms, and with
D.C. Code sentences with offenses committed prior to
April 11, 1987, as well as their parole violator
terms.

5)

§ 4161 sentences cannot be aggregated with D.C. code
sentences for offenses committed on and after April
11, 1987, non-federal sentences, one count 18 U.S.C.
§3651 split sentences, with Youth Corrections Act
sentences (18 .U.S.C. Chapter 402), with Narcotic
Addict Rehabilitation Act sentences (18 U.S.C.
Chapter 314), with juvenile sentences (18 U.S.C.
Chapter 403), with Youth Rehabilitation Amendment
Act sentences (24 D.C. Code Chapter 8) or with one
count D.C. Code § 16-710 split sentence.
D. C. Code aggregation statutory provisions (§ 24-405).
In effect for offenders committed to the D.C. Jail or
workhouse for offenses up to, but not including, April
11, 1987 when it was repealed. § 24-405 states in part,

b.

When a prisoner has two or more sentences the aggregate of
his several sentences shall be the basis upon which his
deduction shall be estimated.
1)

Even though the section does not mandate sentence
aggregation, it does contemplate aggregation since
the amount of the deduction must be based on an
aggregation. The section does not mention
consecutive or concurrent sentences, so the
presumption was that both types of sentences should
be aggregated.

2)

§ 24-405 sentences and their parole violator terms
can be aggregated with each other and with their
parole violator terms, including 18 U.S.C. § 4161
sentences and parole violator terms.

3)

§ 24-405 sentences cannot be aggregated with Omnibus
Criminal Justice Reform Amendment Act (OCJRAA) of
1994 sentences, with non-federal sentences, with one
count 18 U.S.C. § 3651 split sentences, with Youth

P5880.33
7/9/2010
Chapter 20, Page 3
Corrections Act sentences (18 U.S.C. Chapter 402),
with Narcotic Addict Rehabilitation Act sentences
(18 U.S.C. Chapter 314), with juvenile sentences (18
U.S.C. Chapter 403), with Youth Rehabilitation
Amendment Act sentences (24 D.C. Code Chapter 8) or
with one count D.C. Code § 16-710 split sentences.
4)

§ 24-428. In effect for offenses committed on and
after April 11, 1987 up to, but not including, June
22, 1994, when it was repealed. § 24-428 states in
part,

When two or more consecutive sentences are to be served, the
aggregate of the several sentences shall be the basis upon
which the good time credits shall be applied.

20.2

5)

Chapter 20.1(b)(4) above requires that two or more
consecutive sentences be aggregated for the purpose
of determining the good time credits which shall
apply. § 24-428 is also interpreted as applying to
concurrent sentences when the EFT of the concurrent
sentence extends beyond the EFT of the other
sentence because that portion of the concurrent
sentence is consecutive.

6)

§ 24-428 sentences and their parole violator terms
can be aggregated with § 24-405 sentences and their
PV terms.

7)

§ 24-428 sentences cannot be aggregated with OCJRRA
sentences, one count D.C. Code § 16-710 split
sentences, Youth Rehabilitation Amendment Act
sentences, 18 U.S.C. §4161 sentences, non-federal
sentences, one count 18 U.S.C. §3651 split
sentences, Youth Corrections Act sentences (18
U.S.C. Chapter 402), Narcotic Addict Rehabilitation
Act sentences (18 U.S.C. Chapter 314), or juvenile
sentences (18 U.S.C. Chapter 403).

On June 22, 1994, the Omnibus Criminal Justice Reform
Amendment Act (OCJRAA) of 1994 repealed § 24-428. As a
result, for offenses committed on and after
June 22, 1994, D.C. Code sentences earn no good time
credits based on conduct, i.e., they earn no DCIGT or
SGT. OCJRAA sentences may, however earn DCEGT.

P5880.33
7/9/2010
Chapter 20, Page 4
20.3

The OCJRAA includes no provision that requires
aggregation of sentences, i.e., there is no statutory
authority to aggregate these sentences. Therefore,
multiple OCJRAA sentences cannot be aggregated, nor may
they be aggregated with any other type of sentence.

a.

When multiple OCJRAA sentences are imposed, the final
computation data shall only record the final PE, EFT,
and MR dates as applicable. The Parole Commission
makes parole decisions based on guidelines taking into
consideration the totality of a prisoner’s criminal
conduct, and a single PE date is best for that purpose.
In addition, a single EFT date for multiple OCJRAA
sentences from which DCEGT credits may be deducted will
result in only one Mandatory Release Date (MRD) if the
prisoner is not earlier paroled.

b.

This method of calculation provides case managers and
the prisoner with only one release date (either by
parole, MR or EFT) which is needed for realistic
program planning and release purposes. In these cases,
any grant of parole by the Parole Commission is
presumed to apply to all OCJRAA sentences imposed prior
to the parole date, unless otherwise specified by the
Parole Commission.

c.

In the case of consecutive terms, the maximum term of
the consecutive sentence shall be added to the MRD or
FTD (whichever is less) of the former sentence or
sentences. This will produce the final FTD for the
official computation. If any further DCEGT is earned,
it will be applied to produce a final release date. If
any DCEGT is earned during the service of the last
term, the final release shall be MR with supervision
equal to the amount of DCEGT earned during that term
(unless released earlier via parole). If no DCEGT is
earned during the service of the last term, the final
release shall be via EFT (unless released earlier via
parole).
1)

If the imposition date of the new consecutive
sentence is later than the PED of the former
computation (with all DCEGT, without jail credit),
the PED on the official computation shall be the PED
of the new sentence calculated independently
(without jail credit or DCEGT), establishing a final

P5880.33
7/9/2010
Chapter 20, Page 5
PED. This final PED shall then be adjusted for jail
credits and any further earnings of DCEGT.
2)

If the imposition date of the new consecutive
sentence is earlier than the PED of the former
computation, the minimum term of the new sentence is
added to the PED on previous computation (with DCEGT
and without any jail credits), establishing a final
PED. This final PED shall then be adjusted for jail
credits and any further earnings of DCEGT.

d.

In the case of concurrent terms, final dates are
determined by calculating each of the dates (PE, EFT,
MR) independently (without application of jail
credits), then using the later date (deducting the
total of all jail credits from that date) as the final
EFT on the official computation. Also, if the PED is
based on the first computation, all DCEGT will be
applied to the final PED. If the concurrent term forms
the basis for the PED, only DCEGT earned after the
imposition of the later term will be applied to the
final PED. Once the dates are established, all jail
credits will be applied.

e.

Separate sentence computations must be established when
an OCJRAA sentence, and an OCJRAA §16-710 split
sentence or Youth Rehabilitation Amendment Act sentence
(24 D.C. Code Chapter 8) are imposed.

20.4

GTCA and D.C. Old Law sentences that cannot be aggregated
because of the mathematical effect and other exceptions.

a.

For a concurrent sentence with an EFT that is equal to
or less and an SRD that is greater than the anchor
sentence prior to application of jail time credit, each
sentence shall stand alone and each sentence shall have
deducted only its jail time credit.

b.

A one count misdemeanor sentence (§ 24-208(a)) of 180
days or less can be aggregated with a D.C. Code § 16710 split sentence since both are ineligible for parole
and there is no negative mathematical effect.

20.5

Calculation of minimum terms for parole eligibility
purposes (D.C. Old Law and GTCA Terms only). The
following rules have been established for calculating

P5880.33
7/9/2010
Chapter 20, Page 6
minimum terms for parole eligibility purposes for two
D.C. Code sentences or one D.C. Code sentence plus a D.C.
Code PV term.

Note: Parole eligible or parole eligibility will be expressed as PE in the rules. ISM staff must remember
that the initially calculated PE date is fluid, i.e., the PE date can frequently change as the result of DCIGT
forfeitures and restorations and as a result of DCEGT awards.

a.

Consecutive sentences imposed on the same date and that
can be aggregated. Add the minimum terms together and
add that total to the DCB for an aggregated PE date.
Total all jail time credit and deduct from the
aggregated EFT and PE Dates.

b.

Consecutive sentence imposed after the DCB of the first
sentence and that can be aggregated with the first
sentence. If the consecutive sentence was imposed
before the PE date (without consideration for jail time
credit) of the first sentence, add the minimum terms
together and add that total to the DCB. Total all jail
time credit and deduct from the aggregate EFT and PE
dates.

c.

Consecutive sentence imposed after the DCB of the first
sentence and that can be aggregated with the anchor
sentence. If the consecutive sentence was imposed
after the PE date (without consideration for jail time
credit) of the first sentence, add the minimum term of
the consecutive sentence to its date of imposition to
establish a PE date for the aggregate. Total all jail
time credit and deduct from the aggregated EFT and PE
dates.

d.

Consecutive D.C. Old Law and GTCA sentences imposed on
the same date and that cannot be aggregated. Calculate
each sentence as standing alone applying only the jail
time credit belonging to each.

e.

Concurrent sentence with an EFT equal to or greater
than the EFT of the first sentence and that can be
aggregated. Regardless of when the concurrent sentence
was imposed, calculate the PE date for the concurrent
sentence from the date of imposition and compare it
with the PE date of the first sentence prior to the

P5880.33
7/9/2010
Chapter 20, Page 7
application of any jail time credit on either sentence.
If the PE date of the concurrent sentence is greater
than the PE date of the first sentence, the PE date of
the concurrent sentence will be the PE date for the
aggregate. If the PE date of the concurrent sentence
is less than the PE date of the first sentence, the PE
date of the first sentence will be the PE date for the
aggregate. Total all jail time credit and deduct from
the aggregate EFT and PE dates.
f.

Concurrent D.C. Old Law or GTCA sentence with an EFT
equal to or greater than the EFT of the first sentence
and that cannot be aggregated. Calculate each sentence
as standing alone. Total all jail time credit and
deduct from each EFT and PE date.

g.

Concurrent D.C. Old Law or GTCA sentence with an EFT
that is equal to or less and an SRD that is greater
than the first sentence prior to application of jail
time credit for either sentence. Each sentence shall
stand alone and each sentence shall have deducted only
its jail time credit.

h.

Concurrent D.C. Old Law or GTCA sentence with an EFT, a
PE date and an SRD equal to or less than the first
sentence prior to the application of jail time credit
for either sentence. The concurrent sentence will be
considered absorbed in every respect. Total all jail
time credit and deduct from the PE and EFT of the first
sentence.

i.

Consecutive sentence to a PV term that can be
aggregated. Since PE for the PV term is immediate,
calculate the PE date for the aggregate from the date
of the imposition of the consecutive sentence. (If
paroled from the PV term to the consecutive sentence,
calculate the same as in paragraph 20.7, j below.)
Total all jail time credit and deduct from the EFT and
PE dates.

j.

Consecutive sentence that cannot be aggregated with a
PV term and that is on file as a detainer. Calculate
the consecutive sentence as commencing on the date of
release from the PV term. Calculate the PE date from
the DCB of the consecutive sentence. Deduct only the
jail time credit due the consecutive sentence from the
EFT and PE date of the consecutive sentence.

P5880.33
7/9/2010
Chapter 20, Page 8
k.

PV warrant on file as a detainer against the first
sentence if executed on the release date of the first
sentence. Do not aggregate. Calculate the PV term
standing alone. Eligible for parole immediately. Jail
time credit from the first sentence shall not be
awarded again.

l.

Concurrent sentence with an EFT equal to or greater
than the EFT of a PV term, prior to the application of
any jail time credit for either sentence, and that can
be aggregated. Regardless of when the concurrent
sentence was imposed, calculate the PE date for the
concurrent sentence from the date of imposition which
will be the PE date for the aggregate since the PV term
is eligible for parole immediately. Total all jail
time credit and deduct from the aggregate EFT and PE
dates.

m.

Concurrent D.C. Old Law and GTCA sentence with an EFT
equal to or greater than the EFT of a PV term, prior to
the application of any jail time credit for either
sentence, and that cannot be aggregated. Calculate
each sentence as standing alone. Total all jail time
credit and deduct from each EFT and PE date.

n.

Concurrent sentence with an EFT that is equal to or
less and an SRD that is greater than a PV term, prior
to the application of any jail time credit for either
sentence. Each sentence shall stand alone and each
sentence shall have deducted only its jail time credit.

o.

Concurrent sentence with an EFT and an SRD equal to or
less than the PV term, prior to the application of any
jail time credit for either sentence. Total all jail
time credit and deduct from the PE of the concurrent
sentence and from the EFT of each sentence. Parole
from the PV term may be granted prior to the PE of the
concurrent sentence leaving only the concurrent
sentence remaining to be served. Parole may be granted
from both sentences after the PE of the concurrent
sentence is reached.

P5880.33
7/9/2010
Chapter 21, Page 1
CHAPTER 21
21.

MEDICAL AND GERIATRIC PAROLE /REDUCTION OF SENTENCE

21.1

Medical and geriatric parole, §§ 24-261 through 24-267.
ISM staff are not involved in determinations about
medical and geriatric parole. ISM staff should, however,
be aware of those statutory and CFR provisions pertaining
to that type of parole release.

21.2

The statutory provisions are covered in the D.C. Code, §§
24-261 through 24-267, and the USPC has published
implementation rules in the CFR in §§ 2.77 and 2.78.
Case management and medical staff are primarily involved
in the preparation and submission of reports to the USPC
that will initiate the parole consideration.

21.3

ISM staff need to be aware that USPC Notices of Action,
and subsequent parole certificates, may be received
authorizing the parole release of certain D.C. Code
prisoners prior to reaching the minimum term (PE
eligibility).

21.4

ISM staff have the monitoring responsibility to assure
that a geriatric parolee was at least age 65 prior to
release (§ 24-265(a)). In addition, the following
statutory provision, § 24-267, Exceptions, should be
monitored to assure that an ineligible prisoner is not
considered for release. § 24-267 states,
Persons convicted of first degree murder or persons
sentenced for crimes committed when armed under § 223202, or under 22-3204(b), and 22-2903, shall not be
eligible for geriatric or medical parole.

a.

Medical and geriatric reduction of sentence, § 24268. On and after August 5, 2000, the Director of
the Bureau of Prisons may motion the court to reduce
a prisoner’s determinate sentence (not eligible for
parole) under the provisions of § 24-268 which
states,

1)

a)

Upon a motion by the Director of the Federal
Bureau of Prisons, the court may reduce the
sentence of any person convicted of a felony under
the District of Columbia Code committed on or
after August 5, 2000, and sentenced to a

P5880.33
7/9/2010
Chapter 21, Page 2
determinate term of imprisonment which is not
subject to parole, and shall impose an adequate
period of supervision to follow release, based
upon a finding that:

2)

i.

The inmate is permanently incapacitated or
terminally ill because of a medical condition
which was not known to the court at the time of
sentencing, and the release of the inmate under
supervision is not incompatible with public
safety; or

ii.

The inmate is 65 years or older and has a
chronic infirmity, illness, or disease related
to aging, and the release of the inmate under
supervision is not incompatible with public
safety.

The court shall act expeditiously on any motion
submitted by the Director of the Federal Bureau of
Prisons. If the court receives a request directly
from an inmate or a representative of an inmate, the
court may refer the matter to the Federal Bureau of
Prisons for a motion or a statement of reasons as to
why a motion will not be filed.

21.5

ISM staff shall maintain a copy of the motion, or the
statement of the reasons why a motion will not be filed,
in the J&C file.

21.6

It is anticipated that a positive response to the BOP’s
motion for reduction will be in the form of a court order
that reduces the sentence to time served and will include
a period of supervised release to follow.

21.7

If no period of supervised release is on the order, then
it should be presumed that the period of supervised
release in the original J&C will carry over and ISM shall
contact the court to verify the court’s intent.

P5880.33
7/9/2010
Chapter 22, Page 3
CHAPTER 22
22.

APPLICATION FOR REDUCTION OF SENTENCE

22.1

Under § 24-201c, as implemented by the USPC at 28 CFR
2.76, a prisoner may request the Parole Commission file
an application with the sentencing court for a reduction
in the minimum sentence (term). A prisoner who is
serving a sentence for a crime for which a minimum
sentence is prescribed under § 24-203(b) shall not have
the minimum term reduced under these provisions.

22.2

The Parole Commission will accept a prisoner’s
application only after the service of three or more years
have been served on the minimum term. If a prisoner’s
request is denied, a two year waiting period is required
before the Parole Commission will again consider a
request.

22.3

If the court approves the application and reduces the
minimum term, the prisoner will become eligible for
parole on a date based on the recalculation of the
minimum term. Release on parole is, of course, at the
discretion of the Parole Commission.

22.4

If ISM staff receive a court order that reduces the
minimum term, a recalculation of the sentence is required
to learn the new PE date. The maximum term remains
unaffected. The court order shall be filed in the J&C
file.

22.5

ISM staff monitoring will include making certain that the
prisoner has served at least three years of the minimum
term and that the minimum term was not imposed under the
provisions of § 24-203(b).

P5880.33
7/9/2010
Chapter 23, Page 4
CHAPTER 23
23.

WEEKEND/HOLIDAY RELEASE

23.1

The D.C. Code contains no statutory provision for release
on a date other than the scheduled date of release, i.e.,
there is no weekend/holiday release provision. As a
result, the DCDC has relied on 18 U.S.C. § 4163 for pre
November 1, 1987 releases and 18 U.S.C. § 3624(b) for
November 1, 1987 and after releases that fall on a
weekend or holiday. The BOP will continue that practice.
Remember, the authority to release a prisoner on a day
other than a weekend or holiday is not mandatory, it is
discretionary.

a.

Weekend/holiday release for an offense committed prior
to November 1, 1987. For a weekend/holiday release
prior to November 1, 1987 under 18 U.S.C. § 4163 or on
parole, see the policy in the Sentence Computation
Manual (Old Law), 28 C.F.R. 571.30(a) and 28 CFR
2.29(b).

b.

Weekend/holiday release for an offense committed on or
after November 1, 1987. For a weekend/holiday release
on or after November 1, 1987 under 18 U.S.C. § 3624(a)
or on D.C. Code parole or mandatory release, see the
policy in the Sentence Computation Manual-CCCA, 28
C.F.R. 571.30(b) and 28 CFR 2.29(b).

P5880.33
7/9/2010
Appendix, Page 1
D.C. CODE OFFENSES AND PENALTIES
The date that follows each offense represents the last date on
which that section was amended in some way. An asterisk (*) that
follows a date signifies the date on which the section was
effective and that there have been no amendments since.
The sentencing provision that applies to any offense depends on
the date of the offense. If the date of offense is on or after
the date in parenthesis, then no further research is necessary to
determine the penalty that applies.

D.C. Code Offenses And Penalties
Offense

Min. Max

§6-2376 Firearms Control
(02/22/94)

Maximum
1yr/$1,000

§§ (1)

10 yrs/$10,000

§§ (2)(A)

5 yrs/$5,000

§§ (2)(B)

1yr/$1,000

§22-103 Attempts to commit
crime (06-22-1994*)

180 dys
5 yrs/$5,000

Attempt Crime of
Violence (§23-1331)

180 dys
5 yrs/$5,000

§22-105a Conspiracy to
commit crime (07-29-1970)

5 yrs/$10,000

§22-106 Accessories after
the fact (03-03-1901*)

½ fine/imprisonment of the
principal (not more
than 20 yrs for
crime punishable by
death/life (Butler
v. U.S., 481 A2d
431)

§22-401 Arson (03-03-1901*)
§22-402 Arson of own
property w/I to defraud or
injure others (03-03-1991*)

(If object less
than 5 yrs, not to
exceed maximum for
offence)

1 yr

10 yrs
15yrs

Mand Min

P5880.33
7/9/2010
Appendix, Page 2

D.C. Code Offenses And Penalties
Offense

Min. Max

Maximum

Mand Min

§22-403 Malicious burning,
destruction or injury of
another’s property
Value $200 or more

10yrs/$5,000

Less than $200

180 dys/$1,000

§22-501 Assault w/i to
kill, rob or poison, or to
commit 1st or 2nd degree
sexual abuse or child
sexual abuse (05-23-1995)

2yrs

15yrs

§22-502 Assault w/i to
commit mayhem or w/a
dangerous weapon

10yrs

§22-503 Assault w/i to
commit any other offense
(03-03-1901)*

5yrs

§22-504.1 Aggravated
assault, crime of violence
(06-22-1994)*

10 yrs/$10,000

Attempted aggravated
assault
(06-22-1994)*

5 yrs/$5000

§22- 505 (a) Assault police
officer (10-18-1995)
(b) While

5 yrs/$5000

armed

10 yrs

1 yr (if
prior
felony per
24-203)

§22- 506 Mayhem or
maliciously disfiguring
(03-03-1991)*
§22- 601 Bigamy (03-031901)*
§22- 712 Burglary (12-011982)*

10 yrs

2 yrs

7 yrs
10 yrs/$25,000
or 3 times monetary
value, whichever is
greater

P5880.33
7/9/2010
Appendix, Page 3

D.C. Code Offenses And Penalties
Offense

Min. Max

§22- 713 Bribery of witness
(07-01-1982)*
§22- 722 Obstruction os
justice (05-23-1995)

Maximum
5 yrs/$25,000

3 yrs

§22- 723 Tampering with
physical evidence (12-011982)*

life/$10,000
3 yrs/$1000

§22- 901 Cruelty to
children (06-22-1994)
1st Degree

15 yrs/$10,000

2nd Degree

10 yrs/$10,000

§22- 1122 Rioting or
inciting to riot (06-221994)
Engages in riot

180 dys/$1000

Incites riot

180 dys/$1000

And if serious
bodily harm
or more than $5000
property damage

10 yrs/$10,000

§22- 1303 False personation
before court (02-17-1909)

1 yr

5 yr

§22- 1304 Falsely
impersonating public
officer or minister (05-161996)

1 yr

3 yr

1 yr

3 yrs/$3000

§22- 1410 Making,
drawing, or uttering check,
draft, or order with intent
to defraud (06-22-1994)
Value $100 or more
Value less than $100

180 dys/$1000

Mand Min

P5880.33
7/9/2010
Appendix, Page 4

D.C. Code Offenses And Penalties
Offense

Min. Max

§22-1501 Lotteries;
promotion; sale or
possession of tickets (0521-1994)

Maximum

Mand Min

3 yrs/$1000

§22-1801 Burglary (12-271967)
1st Degree

5 yrs

30 yrs

2nd Degree

2 yrs

15 yrs

§22-2001 Obscenity (06-221994)
1st Offense
2nd Offense

180 dys/$1000
6mo/
$1000

3yrs/$5000

§22-2013 Sexual
performances using children
(03-09-1983)*
1st Offense

10 yrs/$5000

2nd Offense

20 yrs/$15,000

§22-2101 Kidnaping,
conspiracy
(11-08-1965)

Life

§22-2307 Threatening to
kidnap or injure a person
or damage property
(06-19-1968)*

20 yrs/$5000

§22-2404 Murder (05-231995)
1st Degree

Life

Life

2nd Degree

20 yrs

Life

§22-2405 Manslaughter (0523-1995)

30 yrs

30
yrs/Life

P5880.33
7/9/2010
Appendix, Page 5

D.C. Code Offenses And Penalties
Offense

Min. Max

Maximum

§22-2511 Perjury (12-011982)*

10 yrs/$5000

§22-2512 Subornation of
perjury
(12-01-1982)*

10 yrs/$5000

§22-2513 False swearing
(12-01-1982)*

3 yrs/$2500

§22-2601 Escape from
institution or officer (0622-1994)

5 yrs/$5000 CS

§22-2603 Introducing
contraband into penal
institution (07-29-1970)

10 yrs

§22-2705 Pandering (05-171996)

5 yrs/$1000

§22-2901 Armed robbery (1227-1967)
Also see 22-3202 (05-211994

to any existing
sentence

2 yrs

§22-2902 Attempt to commit
robbery as defined in 222901 (03-03-1901)*
§22-2903 Carjacking (10-021993)*
Unarmed
Armed

life

Value less than $50

2 yrs if a
prior
crime of
violence
(22-3201)
per 24-203

3 yrs/$500

21 yrs

21 yrs

7 yrs

45 yrs

45 yrs

15 yrs

180 dys

3 yrs

§22-3108 Cutting down or
destroying things growing
on or attached to the land
of another (06-22-1994)
Value $50 or more

Mand Min

180 dys/not
less than $5
nor more than
$100

P5880.33
7/9/2010
Appendix, Page 6

D.C. Code Offenses And Penalties
Offense

Min. Max

Maximum

Mand Min

§22-3202 Armed crimes of
violence or dangerous
crimes. (No probation or
suspended sentence for
subsequent conviction of
violence or dangerous crime
in D.C.) Violent and
dangerous crimes defined in
22-3201.
1st Offense unarmed

Life

1st Offense armed

Life

5 yrs

2nd Offense unarmed

Life

5 yrs

2nd Offense Armed

Life

10 yrs

§22-3203 Unlawful
possession of pistol (0521-1994)
1st Offense

1 yr/$1000 per
22-3215

2nd Offense

10 yr

1 yr per
24-203

§22-3204 (a) Carrying
concealed weapons (06-221994)
1st Offense

5 yrs/$5000

2nd Offense

10 yrs/$10,000

§22-3427 Breaking and
entering vending machines
(07-29-1970)*

3 yrs/$3000

§22-3601 Possession of
implements of crime (06-221994)
1st Offense
2nd Offense

180 dys/$1000
1 yr

5 yr

1 yr per
24-203

P5880.33
7/9/2010
Appendix, Page 7

D.C. Code Offenses And Penalties
Offense

Min. Max

Maximum

§22-3812 Theft (06-22-1994)
1st Degree

10 yrs/$5000

2nd Degree

180 dys/$1000

§22-3815 Unauthorized use
of motor vehicles (03-101983)
Taking vehicle

5 yrs/$1000

Fail to return
rental vehicle

3 yrs/$1000

§22-3822 Fraud (06-22-1994)
1 st Degree $250 or more

10 yrs/$5000 or 3
times value
whichever greater

1 st Degree less than $250

180 dys/$1000

2 nd Degree $250 or more

3 yrs/$3000 or 3
times value
whichever greater

2 nd Degree less than $250

180 dys/$1000

§22-3823 Credit card fraud
(06-22-1994)
$250 or more

10 yrs/$5000

Less than $250

180 dys/$1000

§22-3831 Trafficking in
stolen property (12-011982)*

10 yrs/$10000

§22-3832 Receiving stolen
property (06-22-1994)
Value $250 or more

7 yrs/$5000

Value less than $250

180 dys/$1000

§22-3824 Forgery (12-011982)*
Subsection (a)

10 yrs/$10,000

Subsection (b)

5 yrs/$5000

Mand Min

P5880.33
7/9/2010
Appendix, Page 8

D.C. Code Offenses And Penalties
Offense
Subsection (c)

Min. Max

Maximum
3 yrs/$2500

§22-3851 Extortion (12-011982)*

10 yrs/$10,000

§22-3852 Blackmail (12-011982)*

5 yrs/$1000

§22-4102 First Degree
Sexual abuse
(05-23-1995)*

Life/$250,000

§22-4103 Second degree
sexual abuse
(05-23-1995)*

20 yrs/$200,000

§22-4104 Third degree
sexual abuse
(05-23-1995)*

10 yrs/$100,000

§22-4105 Fourth degree
sexual abuse
(05-23-1995)*

5 yrs/$50,000

§22-4108 First degree child
sexual abuse
(05-23-1995)*

Life/$250,000

§22-4109 Second degree child
sexual abuse (05-23-1995)*

10 yrs/$10,000

§22-4110 Enticing child (0523-1995)*

5 yrs/$50,000

§22-4113 First degree sexual
abuse of ward (05-17-1996)

10 yrs/$100,000

§22-4114 Second degree sexual
abuse of ward (05-23-1995)*

5 yrs/$50,000

§22-4115 First degree sexual
abuse of patient or client
(05-17-1996)

10 yrs/$100,000

§22-4115 First degree sexual
abuse of patient or client
(05-17-1996)

10 yrs/$100,000

Mand Min

P5880.33
7/9/2010
Appendix, Page 9

D.C. Code Offenses And Penalties
Offense

Min. Max

Maximum

§22-4116 Second degree sexual
abuse of patient or client
(05-17-1995)*

5 yrs/$50,000

§22-4118 Attempts to commit
sexual offenses (05-23-1995)*

15 yrs if maximum
for offense is
life; ½ maximum
for offense if
term of years;
fine not to
exceed ½ maximum
fine (see 224120)

§23-1327 Failure to appear
(06-22-1994)

1 yr

5 yrs/$5000 c/s
to any existing
sentence

For a felony

1 yr

5 yrs c/s to any
existing sentence

For a misdemeanor

90 dys

180 dys c/s to
any existing
sentence

§23-1328 Offense committed
during release pursuant to
23-1321
(06-22-1994)

§33-541(a)(1)& (b)(1) Drugs
(04-18-1996)
Schedule I or II
narcotic or abusive
drug

30 yrs/$500,000

Schedule I, II or III
narcotic or abusive
drug

5 yrs/$50,000

Schedule IV drug

3 yrs/$25,000

§33-546 Distribution of
controlled substance to
minors (08-05-1981)*
Subsection (a)

2 times term &
fine per 33-541 (a)
(2) (A)

Mand Min

P5880.33
7/9/2010
Appendix, Page 10

D.C. Code Offenses And Penalties
Offense
Subsection (b)

Min. Max

Maximum
2 times term &
fine per 33-541 (a)
(2) (B),(C) or (D)

§33-547 Enlistment of
minors to distribute
controlled substance in
violation of 33-541 (a)
(08-05-1981)*
1st Offense

10 yrs/$10,000

2nd Offense

20 yrs/$20,000

§33-547.1 Drug free zones
in violation of 33-541 (a)
(03-21-1995)*

2 times term &
fine

§33-548 2nd or subsequent
offense under Chapter 5
(08-05-1981)*

2 times term &
fine

§33-549 Attempt; conspiracy
(08-05-1981)*

Term or fine not to
exceed maximum for
offense

§40-713 Negligent homicide
(10-09-1987)

5 yrs/$5000

Mand Min

